EXECUTION COPY
 
Exhibit 10.1










CREDIT AGREEMENT


DATED AS OF OCTOBER 14, 2011


Among


FRONTIER COMMUNICATIONS CORPORATION
as the Borrower,


COBANK, ACB,
as the Administrative Agent, the Lead Arranger and a Lender,


RAYMOND JAMES BANK, FSB,
as a Joint Lead Arranger, a Co-Documentation Agent and a Lender,


DEUTSCHE BANK SECURITIES INC.,
as a Joint Lead Arranger and a Co-Documentation Agent,


RBC CAPITAL MARKETS, LLC,
RBS SECURITIES INC.,
as Joint Lead Arrangers,


ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents and Lenders,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Joint Lead Arranger and a Lender


and


the other Lenders referred to herein













 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS


 
 
SECTION 1 AMOUNTS AND TERMS OF TERM LOAN
FACILITY                                                                                   
1

 
 
1.1
Loan. 
1

 
1.2
Interest. 
2

 
1.3
Notice of Borrowing, Conversion or Continuation of Loans. 
5

 
1.4
Fees and Expenses. 
5

 
1.5
Payments. 
6

 
1.6
Repayments of the Term Loan Facility
7

 
1.7
Voluntary Prepayments. 
7

 
1.8
Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.
7

 
1.9
Loan Accounts. 
8

 
1.10
Changes in LIBOR Rate Availability. 
8

 
1.11
Increased Costs. 
8

 
1.12
Mitigation Obligations; Replacement of Lenders. 
10

 
1.13
Taxes. 
11

 
1.14
Defaulting Lenders. 
14

 
1.15
Term of This Agreement. 
16

 
 
SECTION 2 AFFIRMATIVE
COVENANTS                                                                                                                       16

 
 
2.1
Existence; Businesses and Properties. 
16

 
2.2
Maintaining Records. 
17

 
2.3
Use of Proceeds. 
17

 
2.4
CoBank Equity. 
17

 
2.5
Repayment of Indebtedness. 
18

 
 
SECTION 3 NEGATIVE
COVENANTS                                                                                                                               18

 
 
3.1
Liens; Restrictions on Sales of Receivables. 
18

 
3.2
Ownership of the Principal Subsidiaries. 
19

 
3.3
Asset Sales. 
20

 
3.4
Mergers. 
20

 
3.5
Restrictions on Dividends. 
20

 
3.6
Transactions with Affiliates. 
20

 
3.7
Subsidiary Indebtedness. 
21

 
 
SECTION 4 FINANCIAL COVENANTS AND
REPORTING                                                                              21

 
 
4.1
Total Leverage Ratio. 
21

 
4.2
Financial Statements and Other Reports. 
22

 
 
i 

--------------------------------------------------------------------------------

 
 
SECTION 5 REPRESENTATIONS AND
WARRANTIES                                                                                                24

 
 
5.1
Organization, Powers, Governmental Approvals. 
24

 
5.2
Financial Statements. 
25

 
5.3
No Material Adverse Change. 
25

 
5.4
Title to Properties; Possession Under Leases. 
25

 
5.5
Ownership of Subsidiaries. 
25

 
5.6
Litigation; Compliance with Laws. 
25

 
5.7
Agreements. 
26

 
5.8
Federal Reserve Regulations. 
26

 
5.9
Investment Company Act. 
26

 
5.10
Use of Proceeds. 
27

 
5.11
Tax Returns. 
27

 
5.12
No Material Misstatements. 
27

 
5.13
Employee Benefit Plans. 
27

 
5.14
Insurance. 
27

 
 
SECTION 6 EVENTS OF DEFAULT AND RIGHTS AND
REMEDIES                                                                                 
28

 
 
6.1
Events of Default. 
28

 
6.2
[Reserved.] 
30

 
6.3
Acceleration. 
30

 
6.4
Rights of Collection. 
30

 
6.5
Consents. 
30

 
6.6
Set Off
30

 
6.7
Sharing of Payments
31

 
6.8
Application of Payments. 
32

 
 
SECTION 7 CONDITIONS TO THE TERM
LOAN                                                                                                                   32

 
 
7.1
Executed Loan and Other Documents
32

 
7.2
Closing Certificates; Opinions. 
32

 
7.3
Consents. 
33

 
7.4
Fees, Expenses, Etc.
33

 
7.5
Litigation, Investigations, Audits, Etc.
33

 
7.6
Repayment of Certain Indebtedness
33

 
7.7
Other Conditions to the Term Loan. 
33

 
 
SECTION 8 ASSIGNMENT AND PARTICIPATION; AGENCY
PROVISIONS                                                                   34

 
 
8.1
Assignments and Participations in Loans and Notes. 
34

 
8.2
Agency. 
38

 
8.3
[Reserved]. 
42

 
8.4
Disbursement of Funds. 
42

 
8.5
Disbursements of Advances; Payments. 
43

 
 
ii 

--------------------------------------------------------------------------------

 
 
SECTION 9
MISCELLANEOUS                                                                                                                                                44

 
 
9.1
Indemnities. 
44

 
9.2
Amendments and Waivers. 
45

 
9.3
Notices. 
46

 
9.4
Failure or Indulgence Not Waiver; Remedies Cumulative. 
48

 
9.5
Marshaling; Payments Set Aside. 
48

 
9.6
Severability. 
48

 
9.7
The Lenders’ Obligations Several; Independent Nature of the Lenders’ Rights. 
49

 
9.8
Headings. 
49

 
9.9
Applicable Law. 
49

 
9.10
Successors and Assigns. 
49

 
9.11
No Fiduciary Relationship. 
49

 
9.12
Construction. 
49

 
9.13
Confidentiality
49

 
9.14
Consent to Jurisdiction and Service of Process. 
50

 
9.15
Waiver of Venue
51

 
9.16
Waiver of Jury Trial. 
51

 
9.17
Survival of Warranties and Certain Agreements. 
52

 
9.18
Entire Agreement. 
52

 
9.19
Counterparts; Effectiveness; Electronic Execution of Assignments. 
52

 
9.20
Patriot Act. 
52

 
 
SECTION 10
DEFINITIONS                                                                                                                                                  53

 
 
10.1
Certain Defined Terms. 
53

 
10.2
Other Definitional Provisions. 
66

 
10.3
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. 
66


 
 
iii 

--------------------------------------------------------------------------------

 
 
SCHEDULES


Schedule 3.7                      Subsidiary Indebtedness
Schedule 8.1(D)                 Voting Participants
Schedule 10.1(A)               Lender Commitments and Commitment Percentages


                      EXHIBITS


Exhibit 1.3                           Form of Notice of
Borrowing/Conversion/Continuation
Exhibits 1.13-1
through 1.13-4               Forms of U.S. Tax Compliance Certificates
Exhibit 4.2(C)                      Form of Compliance Certificate
Exhibit 10.1(A)                   Form of Assignment and Assumption
Exhibit 10.1(B)                    Form of Term Loan Note


 
iv 

--------------------------------------------------------------------------------

 
 
 
                INDEX OF DEFINED TERMS




Defined
Term                                                                                                Defined
in Section


Adjustment
Date                                                                                                      §10.1
Administrative
Agent                                                                                              §10.1
Administrative
Questionnaire                                                                                §10.1
Affiliate                                                                                                                    
 §10.1
Agent
Parties                                                                                                            §9.3(D)
Agreement                                                                                                                
§10.1
Applicable
Law                                                                                                         §10.1
Approved
Fund                                                                                                        §10.1
Asset
Exchange                                                                                                        §10.1
Assignment and
Assumption                                                                                §10.1
Base
Rate                                                                                                                 
 §10.1
Base Rate
Loans                                                                                                       §10.1
Base Rate
Margin                                                                                                     §10.1
Benefited
Lender                                                                                                      §6.8
Board                                                                                                                        
 §10.1
Borrower                                                                                                                    Preamble
Borrowing
Approvals                                                                                              §5.1(B)
Breakage
Fee                                                                                                            
§1.4(B)
Budget                                                                                                                      
 §10.1
Business
Day                                                                                                            §10.1
Calculation
Period                                                                                                    §10.1
Capital Lease
Obligations                                                                                       §10.1
Change in
Control                                                                                                    §10.1
Change in
Law                                                                                                          §10.1
Closing
Date                                                                                                             
§10.1
CoBank                                                                                                                   
   Preamble
CoBank
Equities                                                                                                       §2.4(A)
Communications                                                                                                       §9.3(D)
Communications
Act                                                                                               §10.1
Communications
System                                                                                         §10.1
Compliance
Certificate                                                                                             §4.2(C)
Connection Income
Taxes                                                                                       §10.1
Consolidated Net
Worth                                                                                         §10.1
Consolidated Tangible
Assets                                                                               §10.1
Control                                                                                                                       §10.1
Debtor Relief
Laws                                                                                                   §10.1
Default                                                                                                                        §10.1
Defaulting
Lender                                                                                                     §10.1
EBITDA                                                                                                                      §10.1
Eligible
Assignee                                                                                                       §10.1
Environmental
Laws                                                                                                  §10.1
ERISA                                                                                                                          §10.1
ERISA
Affiliate                                                                                                           §10.1
 
 
  v
 

--------------------------------------------------------------------------------

 
ERISA Termination
Event                                                                                        
§10.1
Event of
Default                                                                                                         §6.1
Excluded
Taxes                                                                                                           §10.1
FATCA                                                                                                                        §10.1
FCC                                                                                                                               §10.1
Federal Funds
Rate                                                                                                    §10.1
Financial
Officer                                                                                                          §10.1
Foreign
Lender                                                                                                            §10.1
Fund                                                                                                                          
   §10.1
Funding
Date                                                                                                              
§10.1
GAAP                                                                                                                          
§10.1
Governmental
Approvals                                                                                          §10.1
Governmental
Authority                                                                                            §10.1
Guarantee                                                                                                                    
§10.1
Guaranty
Agreement                                                                                                  §10.1
Indebtedness                                                                                                               §10.1
Information                                                                                                                  §9.13
Indemnified
Taxes                                                                                                       §10.1
Indemnitee                                                                                                                   §9.1(A)
Interest
Period                                                                                                             §1.2(C)
IRC                                                                                                                             
   §10.1
IRS                                                                                                                              
  §10.1
Lead
Arranger                                                                                                             
§10.1
Lenders                                                                                                                     
   Preamble
LIBOR                                                                                                                         
 §10.1
LIBOR
Loans                                                                                                              
§10.1
LIBOR
Margin                                                                                                            
§10.1
Licenses                                                                                                                   
   §10.1
Lien                                                                                                                           
   §10.1
Loan(s)                                                                                                                      
  §10.1
Loan
Documents                                                                                                         §10.1
Margin
Regulations                                                                                                    §10.1
Material Adverse
Effect                                                                                             §10.1
Material
Transaction                                                                                                  §10.1
Maximum Priority
Amount                                                                                         §10.1
Non-Consenting
Lender                                                                                            §10.1
Note(s)                                                                                                                          §10.1
Notice of
Borrowing/Conversion/Continuation                                                     §1.3
Obligations                                                                                                                   §10.1
Other Connection
Taxes                                                                                            §10.1
Other
Taxes                                                                                                                  §10.1
Participant                                                                                                                     §8.1(D)
Participant
Register                                                                                                     §8.1(D)
Patriot
Act                                                                                                                     §9.20
PBGC                                                                                                                              §10.1
Person                                                                                                                            §10.1
Plan                                                                                                                                 §10.1
Platform                                                                                                                          §9.3(D)
 
 
 
vi 

--------------------------------------------------------------------------------

 
Prime
Rate                                                                                                                      §10.1
Principal
Subsidiary                                                                                                      §10.1
Pro Rata
Share                                                                                                               §10.1
PUC                                                                                                                                 §10.1
Recipient                                                                                                                      
  §10.1
Register                                                                                                                      
    §8.1(C)
Regulation
D                                                                                                                 
§10.1
Regulation
T                                                                                                                  §10.1
Regulation
U                                                                                                                 
§10.1
Regulation
X                                                                                                                  §10.1
Related
Parties                                                                                                              
§10.1
Release                                                                                                                       
    §10.1
Removal Effective
Date                                                                                                §8.2(F)
Reportable
Event                                                                                                           §10.1
Requisite
Lenders                                                                                                         §10.1
Resignation Effective
Date                                                                                          §8.2(F)
Restricted
Payment                                                                                                       §10.1
SEC                                                                                                                                  §4.2(E)
Securitization
Transaction                                                                                           §10.1
Security
Documents                                                                                                     §10.1
Specified
Substance                                                                                                     §10.1
Subsidiary                                                                                                                      §10.1
Swap
Contract                                                                                                               §10.1
Swap Termination
Value                                                                                              §10.1
Taxes                                                                                                                               §10.1
Term
Loan                                                                                                                      §10.1
Term Loan
Commitment                                                                                               §10.1
Term Loan
Facility                                                                                                        §10.1
Term Loan Maturity
Date                                                                                            §10.1
Term Loan
Note(s)                                                                                                        §10.1
Total
Indebtedness                                                                                                       §10.1
Total Leverage
Ratio                                                                                                     §10.1
U.S.
Person                                                                                                                     §10.1
U.S. Tax Compliance
Certificate                                                                                   §1.13(F)
Voting
Participant                                                                                                           §8.1(D)
Voting Participant
Notice                                                                                              §8.1(D)
Withholding
Agent                                                                                                        §10.1

 
vii 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of October 14, 2011, among FRONTIER
COMMUNICATIONS CORPORATION, a Delaware corporation (the “Borrower”), COBANK, ACB
(individually, “CoBank”), as the Administrative Agent, the Lead Arranger and a
Lender, DEUTSCHE BANK SECURITIES INC., as a Joint Lead Arranger and a
Co-Documentation Agent, DEUTSCHE BANK, AG NEW YORK BRANCH, as a Lender, RAYMOND
JAMES BANK, FSB, as a Joint Lead Arranger, a Co-Documentation Agent and a
Lender, RBC CAPITAL MARKETS, LLC, as a Joint Lead Arranger, RBS SECURITIES INC.,
as a Joint Lead Arranger, ROYAL BANK OF CANADA, as a Co-Documentation Agent and
a Lender, THE ROYAL BANK OF SCOTLAND PLC, as a Co-Documentation Agent and a
Lender, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Joint Lead Arranger and a
Lender, and such other Lenders as may from time to time become a party to this
Agreement (together with their respective successors and assigns, including any
Eligible Assignee (as defined herein), collectively, the “Lenders”). Capitalized
terms used and not otherwise defined herein shall have the meanings given to
them in Subsection 10.1.
 
R E C I T A L S:


WHEREAS, the Borrower desires that the Lenders extend to the Borrower a term
loan facility, the proceeds of which are to be available to refinance a portion
of the Borrower’s existing outstanding Indebtedness and for general corporate
purposes, including working capital; and
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1
 
AMOUNTS AND TERMS OF TERM LOAN FACILITY
 
1.1   Loan.   Subject to the terms and conditions of this Agreement and in
reliance upon the representations, warranties and covenants of the Borrower
contained herein and in the other Loan Documents:
 
(A) Term Loan Facility.    Each Lender, severally and not jointly, agrees to
lend to the Borrower, in a single advance on the Closing Date, its Pro Rata
Share of the Term Loan Commitment; provided all conditions precedent set forth
in Section 7 are satisfied or waived by the Administrative Agent as provided
herein.  Amounts borrowed under this Subsection 1.1(A) that are repaid or
prepaid may not be reborrowed.
 
(B) Notes.   To the extent requested by a Lender, the Borrower shall execute and
deliver to such Lender a Term Loan Note in the principal amount of such Lender’s
Pro Rata Share of the Term Loan Commitment.
 
 
 

--------------------------------------------------------------------------------

 
(C) Advances.  The advance under the Term Loan will be made available by wire
transfer of immediately available funds.  The wire transfer will be made to such
account or accounts as may be authorized by the Borrower.
 
1.2   Interest.
 
(A) Interest Options.
 
(1) From the date the Term Loan is made, based upon the election of the
Borrower, at such time and from time to time thereafter (as provided in
Subsection 1.3 and subject to the conditions set forth in such Subsection and
Subsection 1.2(G)), the Term Loan shall accrue interest as follows:
 
            (i) as a Base Rate Loan, at the sum of the Base Rate plus the Base
Rate Margin applicable to such Loan from time to time as provided in Subsection
1.2(B); or
 
             (ii) as a LIBOR Loan, for the applicable Interest Period, at the
sum of LIBOR plus the LIBOR Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B).
 
(2) Except as otherwise provided in Subsection 1.2(E), interest on all
Obligations other than interest payments required pursuant to Subsection
1.2(A)(1) above not paid when due will accrue at the Base Rate plus the highest
Base Rate Margin provided in Subsection 1.2(B).
 
(B) Applicable Margins.  The applicable Base Rate Margin and LIBOR Margin shall
be for each Calculation Period the applicable per annum percentage set forth in
the pricing table below opposite the applicable Total Leverage Ratio of the
Borrower, determined on a consolidated basis for the Borrower and its
Subsidiaries; provided, that until the first Adjustment Date occurring after
September 30, 2012, for any Calculation Period in which Level IV or Level V
otherwise would be applicable, Level III shall apply; provided, further, that
effective (i) during the occurrence and continuance of an Event of Default
pursuant to either Subsection 6.1(A) or 6.1(D) and notice from the
Administrative Agent or Requisite Lenders or (ii) if the Administrative Agent
shall not receive the financial statements and Compliance Certificate required
pursuant to Subsections 4.2(A), 4.2(B) and 4.2(C) when due, from such due date
and until the Business Day immediately following the Administrative Agent’s
receipt of such overdue financial statements and Compliance Certificate, Level I
shall apply.
 
 
PRICING TABLE


Level
Total Leverage Ratio
 
Base Rate Margin
LIBOR Margin
I
≥ 4.00:1.0
2.875%
3.875%
II
≥ 3.50 and < 4.00
2.375%
3.375%
III
≥ 3.00 and < 3.50
1.875%
2.875%
IV
≥ 2.50 and < 3.00
1.375%
2.375%
V
< 2.50
0.875%
1.875%



 
 
2

--------------------------------------------------------------------------------

 
(C) Interest Periods.   Each LIBOR Loan may be obtained for a one, two, three or
six month period or, if available from all Lenders, nine or twelve month period
(each such period being an “Interest Period”).  With respect to all LIBOR Loans:
 
(i)           the Interest Period will commence on the date that the LIBOR Loan
is made or the date on which any portion of any Base Rate Loan is converted into
a LIBOR Loan, or, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the day on which the immediately
preceding Interest Period expires;
 
(ii)           if the Interest Period would otherwise expire on a day that is
not a Business Day, then it will expire on the next Business Day; provided, that
if any Interest Period would otherwise expire on a day that is not a Business
Day and such day is a day of a calendar month after which no further Business
Day occurs in such month, such Interest Period shall expire on the Business Day
immediately preceding such day;
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the last calendar month in such Interest Period shall end on the last
Business Day of the last calendar month in such Interest Period; and
 
(iv)           no Interest Period shall be selected under the Term Loan Facility
if, in order to make scheduled repayments of the Term Loan required pursuant to
Subsection 1.6, repayment of all or any portion of the LIBOR Loan prior to the
expiration of such Interest Period would be necessary.
 
(D) Calculation and Payment.  Interest on Base Rate Loans shall be calculated on
the basis of a 365/366-day year for the actual number of days elapsed. Interest
on LIBOR Loans and all other Obligations, including amounts due under Subsection
1.4, shall be calculated on the basis of a 360-day year for the actual number of
days elapsed.  The date of funding or conversion to a Base Rate Loan and the
first day of an Interest Period with respect to a LIBOR Loan shall be included
in the calculation of interest.  The date of payment of any Loan and the last
day of an Interest Period with respect to a LIBOR Loan shall be excluded from
the calculation of interest; provided, if a Loan is repaid on the same day that
it is made, one day’s interest shall be charged.
 
Interest accruing on Base Rate Loans is payable in arrears on each of the
following dates or events: (i) the last day of each calendar quarter; (ii) the
prepayment of such Loan (or portion thereof), to the extent accrued on the
principal prepaid; and (iii) the Term Loan Maturity Date, whether by
acceleration or otherwise, with respect to the principal to be repaid.  Interest
accruing on each LIBOR Loan is payable in arrears on each of the following dates
or events: (i) the last day of each applicable Interest Period; (ii) if the
Interest Period is longer than three months, on each three-month anniversary of
the commencement date of such Interest Period; (iii) the prepayment of such Loan
(or portion thereof), to the extent accrued on the principal prepaid; and (iv)
the Term Loan Maturity Date, whether by acceleration or otherwise, with respect
to the principal to be repaid.
 
 
3

--------------------------------------------------------------------------------

 
(E) Default Rate of Interest.   At the election of the Administrative Agent or
the Requisite Lenders, after the occurrence of an Event of Default pursuant to
either Subsection 6.1(A) or 6.1(D) and for so long as it continues, all Loans
and other Obligations shall bear interest at rates that are 2.00% in excess of
the rates otherwise in effect (after giving effect to the second proviso in
Subsection 1.2(B)) with respect to such Loans and other Obligations.
 
(F) Excess Interest.   Notwithstanding anything to the contrary set forth
herein, the aggregate interest, fees and other amounts required to be paid by
the Borrower to the Lenders or any Lender hereunder are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
or maturity of the Indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Lenders or any Lender for the use or the
forbearance of the Indebtedness or Obligations evidenced hereby exceed the
maximum permissible under Applicable Law.  If under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall be due, shall
involve exceeding the limit of such validity prescribed by Applicable Law then
the obligation to be fulfilled shall automatically be reduced to the limit of
such validity and if under or from circumstances whatsoever the Lenders or any
Lender should ever receive as interest any amount which would exceed the highest
lawful rate, the amount of such interest that is excessive shall be applied to
the reduction of the principal balance of the Obligations evidenced hereby and
not to the payment of interest.  Additionally, should the method used for
calculating interest (i.e., using a 360-day year) be unlawful, such calculation
method shall be automatically changed to a 365/366-day year or such other lawful
calculation method as is reasonably acceptable to the Administrative Agent and
the Borrower.  This provision shall control every other provision of this
Agreement and all provisions of every other Loan Document.
 
(G) Selection, Conversion or Continuation of Loans; LIBOR Availability.   The
Borrower shall have the option to (i) select all or any part of a new borrowing
under the Term Loan Facility to be a Base Rate Loan or a LIBOR Loan, in the case
of a Base Rate Loan in an aggregate principal amount equal to at least
$25,000,000, and in the case of a LIBOR Loan in a principal amount equal to
$1,000,000 or in any whole multiple of $500,000 in excess thereof, (ii) convert
at any time all or any portion of any Base Rate Loan(s) in a principal amount
equal to $1,000,000 or any whole multiple of $500,000 in excess thereof into a
LIBOR Loan, (iii) upon the expiration of its Interest Period, convert all or any
part of any LIBOR Loan into a Base Rate Loan, and (iv) upon the expiration of
its Interest Period, continue any LIBOR Loan in a principal amount of $1,000,000
or any whole multiple of $500,000 in excess thereof into one or more LIBOR
Loans, for such new Interest Period(s) as selected by the Borrower.  During any
period in which any Event of Default is continuing, as the Interest Periods for
LIBOR Loans then in effect expire, absent agreement of the Requisite Lenders to
the contrary, such Loans shall be converted into Base Rate Loans and the LIBOR
option will not be available to the Borrower until all Events of Default are
cured or waived. If the Borrower fails to elect a LIBOR Loan upon any advance
hereunder or upon the termination of any Interest Period, the Borrower shall be
deemed to have elected to have such amount constitute a Base Rate
Loan.  Notwithstanding the foregoing, there may be no more than an aggregate of
five LIBOR Loans and Base Rate Loans outstanding under the Term Loan Facility at
any one time.
 
 
4

--------------------------------------------------------------------------------

 
1.3   Notice of Borrowing, Conversion or Continuation of Loans.   Whenever the
Borrower desires to request the Term Loan pursuant to Subsection 1.1 or to
convert or continue Loans pursuant to Subsection 1.2(G), the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
hereto as Exhibit 1.3 (a “Notice of Borrowing/Conversion/Continuation”), (i) if
requesting a borrowing of, conversion to or continuation of a Base Rate Loan (or
any portion thereof), not later than 1:00 p.m. (New York City time), one
Business Day before the proposed borrowing, conversion or continuation is to be
effective (provided, that any Notice of Borrowing/Conversion/Continuation
delivered in connection with the Term Loan to be advanced on the Closing Date,
to the extent requesting a borrowing of a Base Rate Loan, may be delivered at
any time on the Closing Date) or (ii), if requesting a borrowing of, a
conversion to or a continuation of a LIBOR Loan, not later than 1:00 p.m. (New
York City time), three Business Days before the proposed borrowing, conversion
or continuation is to be effective.  Each Notice of
Borrowing/Conversion/Continuation shall specify (a) the Loan (or portion
thereof) to be advanced, converted or continued and, with respect to any LIBOR
Loan to be converted or continued, the last day of the current Interest Period
therefor, (b) the effective date of such borrowing, conversion or continuation
(which shall be a Business Day), (c) the principal amount of such Loan to be
borrowed, converted or continued and (d) the Interest Period to be applicable to
any new LIBOR Loan.
 
1.4   Fees and Expenses.
 
(A) Certain Fees.   The Borrower shall pay the fees specified in that certain
letter agreement, dated August 30, 2011, between the Borrower and CoBank, at
such times and to such entities as specified in such letter agreement.
 
(B) Breakage Fees.   Upon any repayment or payment of a LIBOR Loan on any day
that is not the last day of the Interest Period applicable thereto (regardless
of the source of such repayment or prepayment and whether voluntary, mandatory,
by acceleration or otherwise), the Borrower shall pay the Administrative Agent,
for the benefit of all affected Lenders, an amount (the “Breakage Fee”) equal to
the amount of any losses (but excluding any applicable LIBOR Margin), reasonable
expenses and liabilities (including any loss (including interest paid but
excluding any applicable LIBOR Margin) sustained by each such affected Lender in
connection with the re-employment of such funds) that each such affected Lender
may sustain as a result of the payment of such LIBOR Loan on such day.  For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Subsection 1.4(B), each LIBOR Loan made by a Lender (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR rate for such LIBOR Loan by a matching deposit or
other borrowing in the interbank eurocurrency market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan is in fact so
funded.  In addition, upon any repayment or prepayment of a LIBOR Loan on any
day that is not the last day of the Interest Period applicable thereto
(regardless of the source of such repayment or prepayment and whether voluntary,
mandatory, by acceleration or otherwise), the Borrower shall pay the
Administrative Agent, individually and not for the benefit of the Lenders, an
administrative fee of $300.
 
 
5

--------------------------------------------------------------------------------

 
(C) Expenses and Attorneys Fees.   In addition to fees due under Subsections 1.4
(A) and 1.4(B), the Borrower agrees to pay promptly (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of a single external
counsel for the Administrative Agent), in connection with the syndication of the
Term Loan Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
a single counsel for the Administrative Agent and the Lenders (selected by the
Administrative Agent) plus one additional counsel if any Lender reasonably
determines that due to a conflict its interests are better represented by
separate counsel), in connection with the enforcement or protection of its
rights (a) in connection with this Agreement and the other Loan Documents,
including its rights under this Subsection 1.4(C), or (b) in connection with any
workout, restructuring or negotiations in respect of the Term Loan.  All fees,
costs and expenses for which the Borrower is responsible under this
Subsection 1.4(C) shall be deemed part of the Obligations when incurred.
 
1.5   Payments.   All payments by the Borrower of the Obligations shall be made
in same day funds and delivered to the Administrative Agent, for the benefit of
itself and the Lenders, as applicable, by wire transfer to the following account
or such other place as the Administrative Agent may from time to time designate
in accordance with Subsection 9.3:
 
                                                         CoBank, ACB
             Greenwood Village, Colorado
             ABA Number 3070-8875-4
             Reference:  CoBank for the benefit of Frontier Communications
Corporation
 
The Borrower shall receive credit on the day of receipt for funds received by
the Administrative Agent by 1:00 p.m. (New York City time) on any Business
Day.  Funds received on any Business Day after such time shall be deemed to have
been paid on the next Business Day.  Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the payment shall
be due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.
 
To the extent the Borrower or any other party or Person makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
for the benefit of the Administrative Agent in its individual capacity, which
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, or any combination of the foregoing (whether by
demand, litigation, settlement or otherwise), then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
 
6

--------------------------------------------------------------------------------

 
Each payment received by the Administrative Agent under this Agreement or any
Note for account of any Lender shall be remitted by the Administrative Agent to
such Lender promptly after the Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.
 
1.6   Repayments of the Term Loan Facility.   Commencing on March 31, 2012, and
on each June 30, September 30, December 31 and March 31 thereafter, in addition
to any prepayments made pursuant to Subsection 1.7 and subject to adjustment
pursuant to Subsection 1.8, the Borrower shall repay the aggregate outstanding
principal balance of the Term Loan in equal quarterly payments on each such date
in the amount of $14,375,000; provided, however, that any outstanding principal
balance of the Term Loan not sooner due and payable shall become due and payable
on the Term Loan Maturity Date.
 
All repayments of the Term Loan pursuant to this Subsection 1.6 shall be applied
in accordance with Subsection 1.8, and shall be accompanied by accrued interest
on the amount repaid and any applicable Breakage Fees and any other fees
required pursuant to Subsection 1.4(B).
 
1.7   Voluntary Prepayments.   Subject to the provisions of Subsection 1.8 and
the notice requirement in the following sentence, the Borrower may prepay the
Base Rate Loans, in whole or in part, without penalty.  Notice of any prepayment
of a Base Rate Loan shall be given not later than 1:00 p.m. (New York City time)
on the Business Day immediately preceding the date of prepayment.  Subject to
the provisions of Subsection 1.8, payment of the Breakage Fees and any other
fees required pursuant to Subsection 1.4(B) and the notice requirement in the
following sentence, at any time the Borrower may prepay any LIBOR Loan, in whole
or in part.  Notice of any prepayment of a LIBOR Loan shall be given not later
than 1:00 p.m. (New York City time) on the third Business Day immediately
preceding the date of prepayment.  All prepayments shall be in a minimum amount
of at least $1,000,000, or any whole multiple of $500,000 in excess thereof,
shall be applied as to each Lender based upon its Pro Rata Share, and shall be
paid and applied in accordance with Subsection 1.8.  All prepayment notices
shall be irrevocable; provided, however, that any notice of the prepayment of
the outstanding principal balance of the Term Loan, all accrued interest thereon
and all other outstanding Obligations in full may be conditioned upon the
effectiveness of a new credit facility being entered into to refinance the
Indebtedness under this Agreement, the incurrence of other Indebtedness or the
occurrence of a Change of Control, and such notice may be revoked no later that
10:00 a.m. (New York City time) on the date specified in such notice for
prepayment if such condition is not satisfied.  All prepayments shall be
accompanied by accrued interest on the amount prepaid and the Breakage Fees and
any other fees required pursuant to Subsection 1.4(B).
 
1.8   Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.
  All prepayments and repayments made pursuant to Subsections 1.6 and 1.7 shall
first be applied to such Base Rate Loans and such LIBOR Loans as the Borrower
shall direct in writing and, in the absence of such direction, shall first be
applied to such Base Rate Loans, and then after payment in full of all Base Rate
Loans to such LIBOR Loans, as in each case the Administrative Agent shall
select.  All prepayments and repayments required or permitted hereunder shall be
accompanied by payment of all applicable Breakage Fees and other fees required
pursuant to Subsection 1.4(B) and all accrued interest on the amount prepaid or
repaid.  All prepayments applied to the Term Loan shall be applied pro rata to
the remaining principal installments (including the final installment scheduled
to be repaid on the Term Loan Maturity Date).
 
 
7

--------------------------------------------------------------------------------

 
1.9   Loan Accounts.  The Administrative Agent will maintain loan account
records for (i) all Loans, interest charges and payments thereof, (ii) the
charging and payment of all fees, costs and expenses and (iii) all other debits
and credits pursuant to this Agreement.  The balance in the loan accounts shall
be presumptive evidence of the amounts due and owing to the Lenders, absent
manifest error, provided that any failure by the Administrative Agent to
maintain such records shall not limit or affect the Borrower’s obligation to
pay.
 
1.10   Changes in LIBOR Rate Availability.
 
(A) If, with respect to any proposed Interest Period, the Administrative Agent
or any Lender (after consultation with the Administrative Agent) determines that
deposits in dollars (in the applicable amount) are not being offered in the
relevant market for such Interest Period, or Lenders having a Pro Rata Share of
50% or more under the Term Loan Facility determine (and notify the
Administrative Agent) that the LIBOR rate applicable pursuant to Subsection
1.2(A)(1)(ii) for any requested Interest Period with respect to a proposed LIBOR
Loan under the Term Loan Facility does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Lenders, whereupon and
until such affected Lender or Lenders notifies the Administrative Agent, and the
Administrative Agent notifies the Borrower and the other Lenders that the
circumstances giving rise to such situation no longer exist (which the
Administrative Agent agrees to do), the obligations of any affected Lender to
make available its portion of such LIBOR Loan shall be suspended and such
affected Lender shall make its Pro Rata Share of such LIBOR Loan as a Base Rate
Loan.  Any Lender may, in its sole discretion, waive the benefits and provisions
of this Subsection with respect to any proposed Interest Period.
 
(B) If any Change in Law shall make it unlawful or impossible for one or more
Lenders to honor its obligations hereunder to make or maintain any LIBOR Loan,
such Lender shall promptly give notice thereof to the Administrative Agent, and
the Administrative Agent shall promptly give notice thereof to the Borrower and
all other Lenders.  Thereafter, until such Lender or Lenders notify the
Administrative Agent, and the Administrative Agent notifies the Borrower and the
other Lenders that such circumstances no longer exist, (i) the obligations of
such Lender or Lenders to make LIBOR Loans and the right of the Borrower to
convert any Loan of such Lender or Lenders to a LIBOR Loan or continue any Loan
of such Lender or Lenders as a LIBOR Loan shall be suspended and (ii) if any
Lender may not lawfully continue to maintain a LIBOR Loan to the end of the then
current Interest Period applicable thereto, such Loan shall immediately be
converted to a Base Rate Loan.
 
1.11   Increased Costs.
 
(A) Increased Costs Generally.  If any Change in Law shall:
 
          (1) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the determination of
LIBOR);
 
          (2) subject any Recipient to any Taxes (other than (i) Indemnified
Taxes, (ii) Taxes described in clauses (A) through (D) of the definition of
Excluded Taxes and (iii) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
          (3) impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
 
 
8

--------------------------------------------------------------------------------

 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
 
(B) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company, if any, could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company, if any, with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(C) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, if
any, as specified in Subsections 1.11(A) or 1.11(B) and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.  There is no limitation on the number of times such a
certificate may be submitted.
 
(D) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Subsection 1.11 shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Subsection 1.11
for any increased costs incurred or reductions suffered more than 120 days prior
to the date that such Lender notifies the Borrower in writing of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 
9

--------------------------------------------------------------------------------

 
1.12   Mitigation Obligations; Replacement of Lenders.
 
(A) Designation of a Different Lending Office.  If any Lender requests
compensation under Subsection 1.11, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Subsection 1.13, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Subsections
1.11 or 1.13, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(B) Replacement of Lenders.  If any Lender requests compensation under
Subsection 1.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Subsection 1.13 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Subsection 1.12(A) that will eliminate the requirement to pay such compensation,
Indemnified Taxes or additional amounts, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Subsection 8.1), all
of its interests, rights (other than its existing rights to payments pursuant to
Subsection 1.11 or Subsection 1.13) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
          (1) the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the assignment fee (if any) specified in Subsection
8.1(B)(4);
 
          (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including all applicable Breakage Fees and such Lender’s increased costs or
additional amounts for which it is entitled to reimbursement under this
Agreement through the date of such prepayment) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
          (3) in the case of any such assignment resulting from a claim for
compensation under Subsection 1.11 or payments required to be made pursuant to
Subsection 1.13, such assignment will result in a reduction in such compensation
or payments thereafter;
 
 
10

--------------------------------------------------------------------------------

 
          (4) such assignment does not conflict with any Applicable Law; and
 
          (5) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Subsection 1.12(B), it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Notes issued in
respect of such Lender’s Loans; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.
 
1.13   Taxes.
 
(A) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Subsection 1.13)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
 
(B) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(C) Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Subsection 1.13) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
 
11

--------------------------------------------------------------------------------

 
(D) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Subsection 8.1(D) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Subsection 1.13(D).
 
(E) Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Subsection 1.13, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(F) Status of Lenders.  (1)   Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Subsection 1.13(F)(2)(i), 1.13(F)(2)(ii),
1.13(F)(2)(iii) and 1.13(F)(2)(iv) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(2) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
             (i) any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
             (ii) any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 
 
12

--------------------------------------------------------------------------------

 
(a)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(b)           executed originals of IRS Form W-8ECI;
 
(c)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the IRC, (x) a
certificate substantially in the form of Exhibit 1.13-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
IRC, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(d)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
1.13-2 or Exhibit 1.13-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
1.13-4 on behalf of each such direct and indirect partner;
 
             (iii) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
 
13

--------------------------------------------------------------------------------

 
             (iv) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (F), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update
promptly, and in any event prior to the next payment date, such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
 
(G) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Subsection 1.13 (including
by the payment of additional amounts pursuant to this Subsection 1.13), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Subsection 1.13 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Subsection 1.13(G)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Subsection 1.13(G), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this
Subsection 1.13(G) the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Subsection 1.13(G) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(H) Survival.  Each party’s obligations under this Subsection 1.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitment and the repayment, satisfaction or discharge of all Obligations under
any Loan Document.
 
 
14

--------------------------------------------------------------------------------

 
1.14   Defaulting Lenders.
 
(A) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
          (1) Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and
Subsection 9.2.
 
          (2) Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Subsection 6.6 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 7 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Lenders that are
not Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Loan Commitments under the
applicable Facility.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Subsection 1.14(A) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(B) Defaulting Lender Cure.  If the Borrower and the Administrative Agent
reasonably determine and agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the Term
Loan Commitment under the Term Loan Facility, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
 
15

--------------------------------------------------------------------------------

 
1.15   Term of This Agreement.   All of the Obligations shall become due and
payable as otherwise set forth herein, but in any event, all of the remaining
Obligations (other than contingent obligations in respect of which no claim has
been made) shall become due and payable on the Term Loan Maturity Date.  This
Agreement shall remain in effect through and including, and (except with respect
to provisions hereof expressly stated herein to survive any such termination)
shall terminate immediately after, the date on which all Obligations (other than
contingent obligations in respect of which no claim has been made) shall have
been indefeasibly and irrevocably paid and satisfied in full in cash.
 
SECTION 2
 
AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
obligations in respect of which no claim has been made), unless the Requisite
Lenders shall otherwise give their written consent, the Borrower shall perform
and comply with all covenants in this Section 2.
 
2.1   Existence; Businesses and Properties.
 
(A) Preserve and maintain, cause each of the Principal Subsidiaries to preserve
and maintain, and cause each other Subsidiary to preserve and maintain (where
the failure by any such other Subsidiary to so preserve and maintain would
likely result in a Material Adverse Effect), its corporate existence, rights and
franchises, except in connection with an Asset Exchange, provided, however, that
the corporate existence of any Principal Subsidiary may be terminated if such
termination is not disadvantageous to the Administrative Agent or any Lender;
 
(B) continue to own all of the outstanding shares of common stock of
each Principal Subsidiary, except in connection with an Asset Exchange;
 
(C) comply, and cause each of the Subsidiaries to comply, in all material
respects, with all applicable laws, rules, regulations and orders, including all
Environmental Laws;
 
(D) pay, and cause each of the Subsidiaries to pay, before any such amounts
become delinquent, (i) all Taxes imposed upon it or upon its property, and (ii)
all claims (including claims for labor, materials, supplies, or services) which
might, if unpaid, become a Lien upon its property, unless, in each case, the
validity or amount thereof is being disputed in good faith, and the Borrower has
maintained adequate reserves with respect thereto, in each case where the
failure to so pay would be reasonably expected to cause a Material Adverse
Effect;
 
(E) keep, and cause each of the Subsidiaries to keep, proper books of record and
account, containing complete and accurate entries of all financial and business
transactions of the Borrower and such Subsidiary in all material respects;
 
 
16

--------------------------------------------------------------------------------

 
(F) continue to carry on, and cause each Principal Subsidiary to continue to
carry on, substantially the same type of business as the Borrower or such
Principal Subsidiary conducted as of the date hereof and business reasonably
related thereto, except for changes in such business that result from an Asset
Exchange; and
 
(G) maintain or cause to be maintained insurance with financially sound and
reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;
 
provided, however, that the foregoing shall not limit the right of the Borrower
or any of its Subsidiaries to engage in any transaction not otherwise prohibited
by Subsection 3.2, 3.3 or 3.4.
 
2.2   Maintaining Records.   Maintain all financial records in accordance with
GAAP and, upon reasonable notice, permit the Administrative Agent and each
Lender to visit and inspect the financial records of the Borrower at reasonable
times and as often as reasonably requested and to make extracts from and copies
of such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower with the appropriate officers thereof and, with the
Borrower’s consent (which shall not be unreasonably withheld), the independent
accountants therefor; provided, however, that if the Borrower shall so require,
a single representative shall be appointed by the Requisite Lenders to exercise
the rights granted to the Lenders under this Subsection 2.2; provided, further,
that when an Event of Default exists the Administrative Agent or any Lender may
do any of the foregoing, upon reasonable notice, at any time during normal
business hours (without appointment of a single representative by the Lenders).
 
2.3   Use of Proceeds.   The Borrower will use the proceeds of the Term Loan
solely for the purposes described in the recital paragraphs to this Agreement.
 
2.4   CoBank Equity.
 
(A) So long as CoBank is a Lender hereunder, the Borrower will acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Loans made by CoBank
hereunder may not exceed the maximum amount permitted by CoBank’s Bylaws and
Capital Plan at the time this Agreement is entered into.  The Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report, and if
more recent, CoBank’s latest quarterly report, (ii) CoBank’s Notice to
Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which
describe the nature of all of the Borrower’s stock and other equities in CoBank
acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.
 
(B) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of the
Borrower’s patronage with CoBank, (y) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and (z)
patronage distributions, if any, in the event of a sale of a participation
interest.  CoBank reserves the right to assign or sell participations in all or
any part of its Loans on a non-patronage basis.
 
 
17

--------------------------------------------------------------------------------

 
(C) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit.  The CoBank
Equities shall not constitute security for the Obligations due to any other
Lender.  To the extent that any of the Loan Documents create a Lien on the
CoBank Equities or on patronage accrued by CoBank for the account of the
Borrower (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder.  Neither the CoBank Equities nor any accrued patronage shall be
offset against the Obligations except that, in the event of an Event of Default,
CoBank may elect to apply the cash portion of any patronage distribution or
retirement of equity to amounts due under this Agreement.  The Borrower
acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower.  CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default, Default or
any other default by the Borrower or at any other time, either for application
to the Obligations or otherwise.


2.5   Repayment of Indebtedness.  On or before October 24, 2011, the Borrower
shall repay all existing Indebtedness of the Borrower to the Rural Telephone
Finance Corporation in connection with that certain loan in a principal amount
of up to $200,000,000.
 
SECTION 3
 
NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
obligations in respect of which no claim has been made), unless the Requisite
Lenders shall otherwise give their written consent, the Borrower shall perform
and comply with all covenants in this Section 3, and the Borrower will not:


3.1   Liens; Restrictions on Sales of Receivables.   Create, incur, assume, or
suffer to exist, or permit any of the Subsidiaries to create, incur, assume, or
suffer to exist, any Lien on any of its property now owned or hereafter acquired
to secure any Indebtedness of the Borrower or any such Subsidiary, or sell or
assign any accounts receivable (other than in the ordinary course of business
substantially in accordance with the Borrower’s past practice), other than: (A)
Liens incurred or deposits made in the ordinary course of business to secure
surety and appeal bonds, leases, return-of-money bonds and other similar
obligations (exclusive of obligations of the payment of borrowed money); (B)
pledges or deposits to secure the utility obligations of the Borrower incurred
in the ordinary course of business; (C) Liens upon or in property now owned or
hereafter acquired to secure Indebtedness incurred (1) solely for the purpose of
financing the acquisition, construction or improvement of such property,
provided that such Indebtedness shall not exceed the fair market value of the
property being acquired, constructed or improved or (2) to refinance, refund,
renew or extend any Indebtedness described in subclause (1) that does not
increase the principal amount thereof except by the amount of accrued and unpaid
interest
 
 
18

--------------------------------------------------------------------------------

 
and premium thereon and reasonable fees and expense in connection with such
refinancing, refunding, renewal or extension so long as the Liens securing such
Indebtedness shall be limited to all or part of the same property that secured
the Indebtedness refinanced, refunded, renewed or extended; (D) Liens on the
assets of any Person merged or consolidated with or into (in accordance with
Subsection 3.4) the Borrower or any Principal Subsidiary that were in effect at
the time of such merger or consolidation; (E) Liens for taxes, assessments and
governmental charges or levies, which are not yet due or which are being
contested in good faith by appropriate proceedings; (F) Liens securing
Indebtedness of the Borrower or any Subsidiary to the Rural Electrification
Administration or the Rural Utilities Service (or any successor to any such
agency) in an aggregate principal amount outstanding at any time not to exceed
$25,000,000; (G) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier’s or other like Liens arising in the ordinary course of
business relating to obligations not overdue for a period of more than 60 days
or which are bonded or being contested in good faith by appropriate proceedings;
(H) pledges or deposits in connection with workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (I) Liens or deposits
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (J) easements, rights
of way, restrictions and other encumbrances incurred which, in the aggregate, do
not materially interfere with the ordinary conduct of business; (K) restrictions
by Governmental Authorities on the operations, business or assets of the
Borrower or its Subsidiaries that are customary in the Borrower’s and its
Subsidiaries’ businesses; (L) sales of accounts receivable pursuant to, and
Liens existing or deemed to exist in connection with, any Securitization
Transactions, provided that the aggregate amount of all such Securitization
Transactions shall not at any time exceed $150,000,000; and (M) other Liens
securing Indebtedness in an aggregate principal amount, when aggregated, without
duplication, with the amount of Indebtedness of Subsidiaries outstanding
pursuant to Subsection 3.7(3), not to exceed $200,000,000 at any one time
outstanding; provided, however, that the Borrower or any Subsidiary may create,
incur, assume or suffer to exist other Liens (in addition to Liens excepted by
the foregoing clauses (A) through (M)) on its assets so long as (1) such Liens
equally and ratably secure the Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and (2) at the
time of any incurrence of Indebtedness secured by Liens in reliance on this
proviso, the aggregate principal amount of all such Indebtedness incurred in
reliance on this proviso (including the Obligations), when aggregated, without
duplication, with the amount of Indebtedness of Subsidiaries outstanding
pursuant to Subsection 3.7 (other than clauses (1) through (4) of Subsection
3.7), shall not exceed the Maximum Priority Amount at such time.
 
3.2   Ownership of the Principal Subsidiaries.   Sell, assign, pledge, or
otherwise transfer or dispose of any shares of common stock, voting stock, or
stock convertible into voting or common stock of any Principal Subsidiary,
except (A) to another Subsidiary, or (B) in connection with an Asset Exchange;
provided, however, that the Borrower may pledge any shares of common stock,
voting stock, or stock convertible into voting or common stock of any Principal
Subsidiary so long as such pledge equally and ratably secures the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.
 
 
19

--------------------------------------------------------------------------------

 
3.3   Asset Sales.  Except in connection with an Asset Exchange, permit any
Principal Subsidiary to sell, assign, or otherwise dispose of telecommunications
assets (whether in one transaction or a series of transactions), if the net,
after-tax proceeds thereof are used by the Borrower or any Subsidiary to prepay
(other than a mandatory prepayment in accordance with the terms of the
applicable governing documents, including pursuant to any put provision)
Indebtedness incurred after the date hereof which Indebtedness has a maturity
later than the Term Loan Maturity Date (other than bridge or other financings
incurred in connection with an asset purchase or sale, including acquisition
indebtedness or indebtedness of an acquired entity or indebtedness incurred to
refinance indebtedness outstanding as of the date hereof).
 
3.4   Mergers.  Merge or consolidate with, or sell, assign, lease, or otherwise
dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired);
except in connection with an Asset Exchange, to any Person, or permit any
Principal Subsidiary to do so, except that any Subsidiary may merge into or,
subject to Subsection 3.3, transfer assets to the Borrower or any other
Subsidiary and the Borrower may merge with any Person; provided that,
immediately thereafter and after giving effect thereto, no event shall occur or
be continuing which constitutes an Event of Default or a Default and, in the
case of any such merger to which the Borrower is a party, either the Borrower is
the surviving corporation or the surviving entity (if not the Borrower) has a
consolidated net worth (as determined in accordance with GAAP) immediately
subsequent to such merger at least equal to the Consolidated Net Worth of the
Borrower immediately prior to such merger and expressly assumes the obligations
of the Borrower hereunder; provided, however, that, notwithstanding the
foregoing, the Borrower and any of the Principal Subsidiaries may sell assets in
the ordinary course of its business and may sell or otherwise dispose of worn
out or obsolete equipment on a basis consistent with good business practices.
 
3.5   Restrictions on Dividends.
 
(A) Enter into or permit any Principal Subsidiary to enter into, any contract or
agreement (other than with a governmental regulatory authority having
jurisdiction over the Borrower or such Principal Subsidiary) restricting the
ability of such Principal Subsidiary to pay dividends or make distributions to
the Borrower in any manner that would impair the ability of the Borrower to meet
its present and future obligations hereunder.
 
(B) In the case of the Borrower only, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, in each case if any Event of Default has occurred and is continuing at the
time of such action or will result therefrom (but excluding the payment of
dividends declared and announced by the Board of Directors at a time when no
Event of Default existed).
 
3.6   Transactions with Affiliates.  Except in connection with an Asset
Exchange, sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (or permit any of its Subsidiaries to do any of the
foregoing), except that as long as no Default or Event of Default shall have
occurred and be continuing, the Borrower or any Subsidiary may engage in any of
the foregoing transactions (A) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(B) as otherwise may be required by any Federal or state Governmental Authority,
(C) so long as such transactions are not materially disadvantageous to the
Borrower or (D) so long as such transactions are solely among the Borrower and
one or more of its Subsidiaries.
 
 
20

--------------------------------------------------------------------------------

 
3.7   Subsidiary Indebtedness.  Permit any Subsidiary to enter into, directly or
indirectly, issue, incur, assume or Guarantee any Indebtedness unless (A) the
Obligations are Guaranteed by such Subsidiary on a pari passu basis pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and (B) at the time of any incurrence of such Indebtedness,
the aggregate principal amount of such Indebtedness of Subsidiaries (including
any Guarantee of the Obligations but excluding Indebtedness permitted by clauses
(1) through (4) below), when aggregated with the principal amount of
Indebtedness secured by Liens in reliance on the final proviso to Subsection
3.1, shall not exceed the Maximum Priority Amount at such time, except (1)
Indebtedness in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such Indebtedness was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower (and any
refinancing, refunding, renewal or extension of such Indebtedness that does not
increase the principal amount thereof except by the amount of accrued and unpaid
interest and premium thereon and reasonable fees and expenses in connection with
such refinancing, refunding, renewal or extension), (2) any Indebtedness in
effect as of the Closing Date that is listed on Schedule 3.7 (and any
refinancing, refunding, renewal or extension of such Indebtedness that does not
increase the principal amount thereof except by the amount of accrued and unpaid
interest and premium thereon and reasonable fees and expenses in connection with
such refinancing, refunding, renewal or extension), (3) additional Indebtedness,
when aggregated, without duplication, with the principal amount of Indebtedness
secured by Liens in reliance on Subsection 3.1(M), not to exceed $200,000,000 at
any one time outstanding and (4) Indebtedness of a Subsidiary to the Borrower or
another Subsidiary.
 
SECTION 4
 
FINANCIAL COVENANTS AND REPORTING
 
The Borrower hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
obligations in respect of which no claim has been made), unless the Requisite
Lenders shall otherwise give their written consent, the Borrower shall perform
and comply with all covenants in this Section 4.  For the purposes of this
Section 4, all covenants calculated for the Borrower shall be calculated on a
consolidated basis for the Borrower and its Subsidiaries.
 
4.1   Total Leverage Ratio.  The Borrower shall maintain at all times, measured
at each fiscal quarter end, a Total Leverage Ratio less than or equal to
4.5:1.0; provided, that if after the Closing Date the Borrower provides any
other holder of Indebtedness with additional or more restrictive financial
covenants than set forth in this Subsection 4.1, then this Agreement shall be
deemed to include, and this Agreement shall be amended to contain, such
additional and more restrictive financial covenants.
 
 
21

--------------------------------------------------------------------------------

 
4.2   Financial Statements and Other Reports.  The Borrower will and will cause
its Subsidiaries to maintain a system of accounting established and administered
in accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP consistently applied (it being understood
that quarterly financial statements are not required to have footnote
disclosures and are subject to normal year-end audit adjustments).  The Borrower
will deliver each of the financial statements and other reports described below
to the Administrative Agent.
 
(A) Quarterly Financials.  Within 65 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, consolidated balance
sheets and related statements of income and cash flows of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the then elapsed portion
of the fiscal year (which requirement shall be deemed satisfied by the delivery
of the Borrower’s Quarterly Report on Form 10-Q (or any successor form) for such
quarter), each certified by a Financial Officer as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes and normal year-end
audit adjustments;
 
(B) Year-End Financials.  As soon as available and in any event within 110 days
after the end of each fiscal year of the Borrower, consolidated balance sheets
and the related statements of income and cash flows of the Borrower and its
Subsidiaries as of the close of such fiscal year (which requirement shall be
deemed satisfied by the delivery of the Borrower’s Annual Report on Form 10-K
(or any successor form) for such year), all audited by KPMG LLP or other
independent public accountants of recognized national standing, certified
without any material qualification or exception as to the scope of such audit or
any “going concern” or like qualification by such accountants, and accompanied
by an opinion of such accountants to the effect that such consolidated financial
statements fairly present in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
(C) The Borrower Compliance Certificate.  Together with each delivery of
financial statements of the Borrower and its Subsidiaries pursuant to
Subsections 4.2(A) or 4.2(B), the Borrower will deliver a compliance certificate
in substantially the same form as Exhibit 4.2(C) (each, a “Compliance
Certificate”) signed by a Financial Officer of the Borrower (1) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (2) setting forth reasonably detailed calculations (including with
respect to any pro forma effect given to a Material Transaction) demonstrating
compliance with Subsection 4.1 as of the last day of the most recent fiscal
quarter covered by such financial statements.
 
(D) Budget.  As soon as available and in any event within 65 days after the
beginning of each of the Borrower’s fiscal years, the Borrower will deliver a
Budget of the Borrower and its consolidated Subsidiaries for such fiscal year.
 
(E) SEC Filings.  Promptly upon the mailing or filing thereof, copies of all
financial statements, reports and proxy statements mailed to the Borrower’s
public shareholders, and copies of all registration statements (other than those
on Form S-8) and Form 8-K’s (to the extent that such Form 8-K’s disclose actual
or potential adverse developments with respect to the Borrower or any of its
Subsidiaries that constitute, or could reasonably be anticipated to constitute,
a Material Adverse Effect) filed with the Securities and Exchange Commission
(the “SEC”) (or any successor thereto) or any national securities exchange.
 
 
22

--------------------------------------------------------------------------------

 
(F) Litigation and Other Notices.  Promptly upon any Financial Officer of the
Borrower becoming aware of the following, Borrower will provide written notice
thereof to the Administrative Agent:
 
(1) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
 
(2) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
of the Subsidiaries which is reasonably likely to be adversely determined and
which, if adversely determined, could reasonably be anticipated to result in a
Material Adverse Effect; and
 
(3) any development with respect to the Borrower or any Subsidiary that has
resulted in, or could reasonably be anticipated to result in, a Material Adverse
Effect.
 
(G) ERISA Events.  Promptly after (1) the occurrence thereof, notice of any
ERISA Termination Event or “prohibited transaction”, as such term is defined in
Section 4975 of the IRC, with respect to any Plan that results, or could
reasonably be anticipated to result, in a Material Adverse Effect, which notice
shall specify the nature thereof and the Borrower’s proposed response thereto,
and (2) actual knowledge thereof, copies of any notice of PBGC’s intention to
terminate or to have a trustee appointed to administer any Plan.
 
(H) Other Information.  Promptly, from time to time, such other information,
regarding the Borrower’s operations, business affairs and financial condition,
or compliance with the terms of this Agreement, as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request.
 
(I) Delivery of Information.  Documents required to be delivered pursuant to
Subsection 4.2(A), (B) or (E) (to the extent any such documents are included in
materials otherwise filed with the SEC (or any successor thereto)) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto at www.frontier.com; or (2) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower
shall be required to provide paper copies of the Compliance Certificates
required by Subsection 4.2(C) to the Administrative Agent.  Except for
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
 
23

--------------------------------------------------------------------------------

 
SECTION 5                      
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Term Loan, the Borrower hereby represents and warrants
to the Administrative Agent and each Lender that:
 
5.1   Organization, Powers, Governmental Approvals.
 
(A) The Borrower and each Principal Subsidiary (1) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (2) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and
(3) is qualified to do business in every jurisdiction where such qualification
is required, except where the failure so to qualify would not have a Material
Adverse Effect.  The Borrower’s execution, delivery and performance of the Loan
Documents are within its corporate powers, have been duly authorized by all
necessary action and do not violate or create a default under (i) law, (ii) its
constituent documents, or (iii) any contractual provision binding upon it,
except to the extent (in the case of violations or defaults described under
clauses (i) or (iii)) such violation or default would not reasonably be expected
to result in a Material Adverse Effect and would not have an adverse effect on
the validity, binding effect or enforceability of this Agreement or any other
Loan Documents and would not materially adversely affect any of the rights of
the Administrative Agent or any Lender under or in connection with this
Agreement or any other Loan Documents. Each of the Loan Documents constitutes
the legal, valid and binding obligation of the Borrower enforceable against it
in accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the rights of creditors generally and general principles of equity,
including an implied covenant of good faith and fair dealing).
 
(B) Except for (1) any Governmental Approvals required in connection with the
funding of the Term Loan (such approvals being “Borrowing Approvals”) and (2)
any Governmental Approvals the failure to obtain which could not reasonably be
expected to result in a Material Adverse Effect or affect the validity or
enforceability of this Agreement or any other Loan Document, all Governmental
Approvals required in connection with the execution and delivery by the Borrower
of this Agreement and the other Loan Documents and the performance by the
Borrower of its obligations hereunder and thereunder have been, and, prior to
the time of any Borrowing, all Borrowing Approvals will be, duly obtained, are
(or, in the case of Borrowing Approvals, will be) in full force and effect
without having been amended or modified in any manner that may impair the
ability of the Borrower to perform its obligations under this Agreement, and are
not (or, in the case of Borrowing Approvals, will not be) the subject of any
pending appeal, stay or other challenge.
 
 
24

--------------------------------------------------------------------------------

 
5.2   Financial Statements.  The Borrower has furnished or otherwise made
available to the Administrative Agent, for itself and its Subsidiaries, its most
recent filings with the Securities and Exchange Commission on Forms 10-K and
10-Q. Such Forms 10-K and 10-Q do not contain any untrue statement of a material
fact or omit to state a material fact necessary to make any statement therein,
in light of the circumstances under which it was made, not misleading.  Each of
the financial statements in such Forms 10-K and 10-Q has been, and each of the
financial statements to be furnished pursuant to Subsection 4.2 will be,
prepared in accordance with GAAP applied consistently with prior periods, except
as therein noted, and fairly presents or will fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as of the date thereof and the results of the operations of the
Borrower and its Subsidiaries for the period then ended.
 
5.3   No Material Adverse Change.  Since the date of the Borrower’s most recent
financial statements contained in its Annual Report on Form 10-K for the fiscal
year ended December 31, 2010, there has been no material adverse change in, and
there has occurred no event or condition which is likely to result in a material
adverse change in, the financial condition, results of operations, business,
assets or operations of the Borrower and the Subsidiaries taken as a whole (it
being understood that the consummation of an Asset Exchange shall not constitute
such a material adverse change).
 
5.4   Title to Properties; Possession Under Leases.
 
(A) To the best of the Borrower’s knowledge, each of the Borrower and the
Principal Subsidiaries has good and marketable title to, or valid leasehold
interests in, or other rights to use or occupy, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.  All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Subsection 3.1.
 
(B) Each of the Borrower and the Principal Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect, except where such failure to comply or maintain
such leases in full force and effect would not have a Material Adverse
Effect.  Each of the Borrower and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases except where such failure
would not have a Material Adverse Effect.
 
5.5   Ownership of Subsidiaries.  The Borrower owns, free and clear of any Lien
(other than Liens expressly permitted by Subsection 3.1), all of the issued and
outstanding shares of common stock of each of the Principal Subsidiaries.
 
5.6   Litigation; Compliance with Laws.
 
(A) There is no action, suit, or proceeding, or any governmental investigation
or any arbitration, in each case pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries or any material
property of any thereof before any court or arbitrator or any governmental or
administrative body, agency, or official which (1) challenges the validity of
this Agreement or any other Loan Document, (2) may reasonably be expected to
have a material adverse effect on the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Document or on the rights
of or benefits available to the Lenders under this Agreement or any other Loan
Document or (3) except as disclosed in the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2010, may reasonably be expected to have
a Material Adverse Effect.
 
 
25

--------------------------------------------------------------------------------

 
(B) Neither the Borrower nor any of the Subsidiaries is in violation of any law,
rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be anticipated to result in a Material Adverse Effect.
 
(C) Except as set forth in or contemplated by the financial statements or other
reports referred to in Subsection 5.2 and which have been delivered or otherwise
made available to the Administrative Agent on or prior to the date hereof, (1)
the Borrower and each of its Subsidiaries have complied with all Environmental
Laws, except to the extent that failure to so comply is not reasonably likely to
have a Material Adverse Effect, (2) neither the Borrower nor any of its
Subsidiaries has failed to obtain, maintain or comply with any permit, license
or other approval under any Environmental Law, except where such failure is not
reasonably likely to have a Material Adverse Effect, (3) neither the Borrower
nor any of its Subsidiaries has received notice of any failure to comply with
any Environmental Law or become subject to any liability under any Environmental
Law, except where such failure or liability is not reasonably likely to have a
Material Adverse Effect, (4) no facilities of the Borrower or any of its
Subsidiaries are used to manage any Specified Substance in violation of any law,
except to the extent that such violations, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect, and (5) the Borrower is
aware of no events, conditions or circumstances involving any Release of a
Specified Substance that is reasonably likely to have a Material Adverse Effect.
 
5.7   Agreements.
 
(A) Neither the Borrower nor any of the Subsidiaries is a party to any agreement
or instrument or subject to any corporate restriction that has resulted, or
could reasonably be anticipated to result, in a Material Adverse Effect.
 
(B) Neither the Borrower nor any of the Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be anticipated to result in a Material
Adverse Effect.
 
5.8   Federal Reserve Regulations.  No part of the proceeds of the Loans will be
used, whether directly or indirectly, and whether immediately, incidentally, or
ultimately, for any purpose which entails a violation of, or which is
inconsistent with, the provisions of the Margin Regulations.
 
5.9   Investment Company Act.  Neither the Borrower nor any of the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
 
 
26

--------------------------------------------------------------------------------

 
5.10   Use of Proceeds.  The Borrower will use the proceeds of the Term Loan
solely for the purposes described in the recital paragraphs to this Agreement.
 
5.11   Tax Returns.  Each of the Borrower and each of the Subsidiaries has filed
or caused to be filed all Federal, state and local and non-U.S. tax returns
required to have been filed by it and has paid or caused to be paid all taxes
(whether or not shown in such tax returns) and satisfied all of its withholding
tax obligations, except (A) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower shall have set aside on its
books adequate reserves in accordance with GAAP and (B) where such failure to
file or pay would not reasonably be expected to result in a Material Adverse
Effect.
 
5.12   No Material Misstatements.  No statement, information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the syndication or
negotiation of this Agreement or any other Loan Document or included herein or
therein or delivered pursuant hereto or thereto contained, contains, or will
contain any material misstatement of fact or intentionally omitted, omits, or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are, or will be made,
not materially misleading.
 
5.13   Employee Benefit Plans.
 
(A) Each Plan is in compliance with ERISA, except for such noncompliance that
has not resulted, and could not reasonably be anticipated to result, in a
Material Adverse Effect.
 
(B) No Plan has an accumulated or waived funding deficiency within the meaning
of Section 412 or Section 418B of the IRC and no failure to satisfy the minimum
funding standard under Section 412 of the IRC has occurred, whether or not
waived, with respect to any Plan, except for any such deficiency or failure that
has not resulted, and could not reasonably be anticipated to result, in a
Material Adverse Effect.
 
(C) No proceedings have been instituted to terminate any Plan, except for such
proceedings where the termination of a Plan has not resulted, and could not
reasonably be anticipated to result, in a Material Adverse Effect.
 
(D) Neither the Borrower nor any Subsidiary or ERISA Affiliate has incurred
any liability to or on account of a Plan under ERISA (other than obligations to
make contributions in accordance with such Plan), and no condition exists which
presents a material risk to the Borrower or any Subsidiary of incurring such a
liability, except for such liabilities that have not resulted, and could not
reasonably be anticipated to result, in a Material Adverse Effect.
 
5.14   Insurance.  Each of the Borrower and the Principal Subsidiaries maintains
insurance with financially sound and reputable insurers, or self-insurance, with
respect to its properties and business against loss or damage of the kind
customarily insured against by reputable companies in the same or similar
business and of such types and in such amounts (with such deductible amounts) as
is customary for such companies under similar circumstances.
 
 
27

--------------------------------------------------------------------------------

 
SECTION 6                      
 
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES
 
6.1   Events of Default.  “Event of Default” shall mean any one or more of the
following:
 
(A) Payment.   The Borrower shall fail to pay (1) any principal of the Term Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise, or (2) any
interest on the Term Loan or any fee or any other amount (other than an amount
referred to in clause (1) of this Subsection 6.1(A)) payable under this
Agreement or under any other Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days; or
 
(B) Default in Other Agreements.  Any breach by the Borrower or any of its
Principal Subsidiaries of any agreement or instrument relating to Indebtedness
occurs that results in any Indebtedness of any one or more of the Borrower and
its Principal Subsidiaries in an aggregate principal amount exceeding
$50,000,000 becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any such Indebtedness or any trustee or agent
on its or their behalf to cause any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, in each case after giving effect to any applicable grace
period; or, as a result of any such breach, any such Indebtedness shall be
required to be prepaid (other than by a regularly scheduled required prepayment,
pursuant to any put right (or similar right) of the holder thereof, or by the
exercise by the Borrower or any Principal Subsidiary of its right to make a
voluntary prepayment) in whole or in part prior to its stated maturity; or there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (1) any event of default under such Swap Contract
as to which the Borrower or any Principal Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (2) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Principal Subsidiary is an Affected Party (as defined in such Swap Contract)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $50,000,000; provided that this
Subsection 6.1(B) shall not apply to any Indebtedness that becomes due as a
result of a voluntary redemption or repayment of such Indebtedness effected in
accordance with the terms of the agreement governing such Indebtedness and which
is not prohibited by this Agreement; or
 
(C) Breach of Warranty. Any representation or warranty made or deemed made by or
on behalf of the Borrower or any of its Subsidiaries in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or any waiver hereunder or thereunder, shall
prove to have been incorrect when made or deemed made in any material respect;
or
 
 
28

--------------------------------------------------------------------------------

 
(D) Breach of Certain Provisions. Failure of the Borrower or any of its
Subsidiaries to perform or comply with any term or condition contained in
Subsections 2.1(F), 2.3 or 4.1, or in Section 3; or
 
(E) Other Defaults Under Loan Documents. The Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Subsections 6.1(A) or 6.1(D)) or any other Loan Document
and such failure shall continue unremedied for a period of 30 days after the
earlier to occur of (1) the Borrower obtaining knowledge thereof and (2) the
date that notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
 
(F) Default in Other Indebtedness.  The Borrower or any Principal Subsidiary
shall fail to make any payment of any amount in respect of Indebtedness in an
aggregate principal amount of $50,000,000 or more, when and as the same shall
become due and payable after giving effect to any applicable grace periods; or
 
(G) Involuntary Bankruptcy; Appointment of Receiver; Etc.  An involuntary
proceeding shall be commenced or an involuntary petition shall be filed in a
court of competent jurisdiction seeking (1) liquidation, reorganization or other
relief in respect of the Borrower or any of its Principal Subsidiaries or its
debts, or of a substantial part of its assets, under any Federal or state
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (2) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Principal
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 60 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered; or
 
(H) Voluntary Bankruptcy; Appointment of Receiver; Etc.  The Borrower or any of
its Principal Subsidiaries shall (1) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (2) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Subsection 6.1(G), (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Principal Subsidiaries or for a substantial part of its
assets, (4) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (5) make a general assignment for the
benefit of creditors or (6) take any action for the purpose of effecting any of
the foregoing; or
 
(I) Judgment and Attachments.  One or more judgments for the payment of money in
an aggregate amount in excess of $50,000,000 shall be rendered against the
Borrower or any of its Subsidiaries or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
of its Subsidiaries to enforce any such judgment; or
 
(J) ERISA; Pension Plans. A Plan shall fail to maintain the minimum funding
standard required by Section 412(a) of the IRC for any plan year or a waiver of
such standard is sought or granted under Section 412(c), or a Plan is or shall
have been terminated or the subject of termination proceedings under ERISA, or
the Borrower or an ERISA Affiliate has incurred a liability to or on account of
a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall
result from any such event or events a Material Adverse Effect; or
 
 
29

--------------------------------------------------------------------------------

 
(K) Change in Control.  A Change in Control shall occur.
 
6.2   [Reserved.]
 
6.3   Acceleration.  Upon the occurrence of any Event of Default described in
the foregoing Subsections 6.1(G) or 6.1(H), the unpaid principal amount of and
accrued interest and fees on the Term Loan and all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower.  Upon the occurrence and during the continuance of any other Event of
Default, the Administrative Agent may, and upon written demand by Requisite
Lenders shall, by written notice to the Borrower, declare all or any portion of
the Term Loan and all or some of the other Obligations to be, and the same shall
forthwith become, immediately due and payable together with accrued interest
thereon.
 
6.4   Rights of Collection.  Upon the occurrence and during the continuation of
any Event of Default and at any time thereafter, unless and until such Event of
Default is cured, or waived or removed by Requisite Lenders, the Administrative
Agent may exercise on behalf of the Lenders all of their other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.
 
6.5   Consents.  The Borrower acknowledges that certain transactions
contemplated by this Agreement and the other Loan Documents and certain actions
which may be taken by the Administrative Agent or the Lenders in the exercise of
their respective rights under this Agreement and the other Loan Documents may
require the consent of a Governmental Authority.  If the Administrative Agent
reasonably determines that the consent of a Governmental Authority is required
in connection with the execution, delivery and performance of any of the
aforesaid Loan Documents or any Loan Documents delivered to the Administrative
Agent or the Lenders in connection therewith or as a result of any action which
may be taken pursuant thereto, then the Borrower, at the Borrower’s cost and
expense, agrees to use commercially reasonable efforts, and to cause its
Subsidiaries to use their commercially reasonable efforts, to secure such
consent and to cooperate with the Administrative Agent and the Lenders in any
action commenced by the Administrative Agent or any Lender to secure such
consent.
 
6.6  Set Off.  If an Event of Default shall have occurred and be continuing,
each Lender and each of its respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
if any Defaulting Lender shall exercise any such right of setoff, (A) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Subsection 1.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (B) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its respective Affiliates under this
Subsection 6.6 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The Borrower
agrees, to the fullest extent permitted by Applicable Law, that any Lender or
its respective Affiliates may exercise its right to setoff with respect to
amounts in excess of such Lender’s Pro Rata Share of the Obligations and upon
doing so shall comply with Subsection 6.7; provided, that CoBank may exercise
its rights against any CoBank Equities held by Borrower without complying with
Subsection 6.7.
 
 
30

--------------------------------------------------------------------------------

 
6.7   Sharing of Payments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such Obligations greater than its
Pro Rata Share thereof as provided herein, then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
(1) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(2) the provisions of this paragraph shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Subsection 6.7 shall
apply) or (iii) any action taken by CoBank with respect to any CoBank Equities
held by the Borrower.
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


 
31

--------------------------------------------------------------------------------

 
6.8   Application of Payments.  Subsequent to the acceleration of the Term Loan
pursuant to Subsection 6.3, all payments received by the Lenders  on the
Obligations and on the proceeds from the enforcement of the Obligations shall be
applied among the Administrative Agent and the Lenders as follows:  first, to
all the Administrative Agent’s and the Lenders’ fees and expenses then due and
payable; then to all other expenses then due and payable by the Borrower under
the Loan Documents; then to all indemnitee obligations then due and payable by
the Borrower under the Loan Documents; then to all accrued and unpaid interest
on the Term Loan in accordance with all such amounts due on the Term Loan; then
to the principal amount of the Term Loan; and then to any remaining amounts due
under the Obligations, in that order (provided, such priority may be changed
with the consent of the Requisite Lenders).  Any remaining monies not applied as
provided in this Subsection 6.8 shall be paid to the Borrower or any Person
lawfully entitled thereto.
 
SECTION 7
 
CONDITIONS TO THE TERM LOAN
 
The obligations of each Lender to make its Pro Rata Share of the Term Loan are
subject to satisfaction or waiver of each of the following conditions on the
Closing Date:
 
7.1   Executed Loan and Other Documents.  (i) This Agreement and (ii) any Note
requested by any Lender at least two Business Days prior to the Closing Date
shall have been duly authorized and executed by the Borrower or other Persons,
as applicable, in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower or such other Persons, as applicable,
shall have delivered sufficient original counterparts thereof to the
Administrative Agent as the Administrative Agent shall reasonably request at
least two Business Days prior to the Closing Date.
 
7.2   Closing Certificates; Opinions.
 
(A) Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Financial Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, confirming compliance with
the conditions precedent set forth in Subsections 7.7(B) and (C).
 
(B) Certificate of Secretary of the Borrower. The Administrative Agent shall
have received a certificate of the secretary or assistant secretary of the
Borrower certifying that attached thereto is a true and complete copy of the
articles of incorporation of the Borrower, and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or organization, that attached thereto is a true
and complete copy of the bylaws of the Borrower as in effect on the date of such
certification; that attached thereto is a true and complete copy of the
resolutions of the board of directors of the Borrower, authorizing the
borrowings contemplated hereunder, the execution, delivery and performance of
this Agreement and the other Loan Documents, as applicable; and as to the
incumbency and genuineness of the signature of each officer of the Borrower
executing Loan Documents.
 
 
32

--------------------------------------------------------------------------------

 
(C) Certificates of Good Standing. The Administrative Agent shall have received
certificates as of a recent date of the good standing of the Borrower under the
laws of its jurisdiction of organization.
 
(D) Opinion(s) of Counsel. The Administrative Agent shall have received a
favorable opinion of counsel to the Borrower addressed to the Administrative
Agent and the Lenders with respect to the Borrower and the Loan Documents,
reasonably satisfactory in form and substance to the Administrative Agent.
 
7.3   Consents.
 
(A) Governmental and Third Party Approvals. The Borrower shall have delivered to
the Administrative Agent all necessary approvals, authorizations and consents,
if any, of all Persons, Governmental Authorities, including the FCC and all
applicable PUCs, and courts having jurisdiction with respect to the execution
and delivery of this Agreement and the other Loan Documents, and all such
approvals shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
(B) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted or threatened in writing before, nor any
adverse ruling received from, any Governmental Authority to enjoin, restrain or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, as determined by
the Administrative Agent in its reasonable discretion, would make it inadvisable
to consummate the transactions contemplated by this Agreement and such other
Loan Documents.
 
7.4   Fees, Expenses, Etc.  There shall have been paid, or shall substantially
concurrently with the closing be paid, by the Borrower to the Administrative
Agent the fees and other amounts set forth or referenced in Subsection 1.4 due
and payable on or prior to the Closing Date, to the extent invoiced.
 
7.5   Litigation, Investigations, Audits, Etc. There shall be no action, suit,
proceeding or investigation pending against, or, to the knowledge of the
Borrower, threatened in writing against or in any other manner relating
adversely to, the Borrower or any of its respective properties, in any court or
before any arbitrator of any kind or before or by any Governmental Authority
(including the FCC), except (i) such as affect the telecommunications industry
generally or (ii) as disclosed in the Borrower’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2010, that would reasonably be expected to
have a Material Adverse Effect.
 
7.6   Repayment of Certain Indebtedness.  The Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all existing Indebtedness of the Borrower to CoBank
in connection with those certain loans in the original principal amounts of
$150,000,000 and $135,000,000 has been, or immediately following the
disbursement of the proceeds of the Term Loan on the Closing Date will be, fully
paid, satisfied and discharged.
 
 
33

--------------------------------------------------------------------------------

 
7.7   Other Conditions to the Term Loan.
 
(A) The Administrative Agent shall have received, in accordance with the
provisions of Subsection 1.3, a Notice of Borrowing/Conversion/Continuation
requesting an advance of the Term Loan.
 
(B) The representations and warranties contained in Section 5 of this Agreement
shall be (and such request by the Borrower for the Term Loan shall constitute a
representation and warranty by the Borrower that such representations and
warranties are) true, correct and complete in all material respects on and as of
the Closing Date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true, correct
and complete in all material respects as of such earlier date).
 
(C) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated that would constitute an Event of
Default or a Default.
 
(D) Since December 31, 2010, there shall not have occurred any event or
condition that has had or would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 8
 
ASSIGNMENT AND PARTICIPATION; AGENCY PROVISIONS
 
8.1   Assignments and Participations in Loans and Notes.  (A)  General.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (1) to an assignee in accordance with the
provisions of Subsection 8.1(B), (2) by way of participation in accordance with
the provisions of Subsection 8.1(D), or (3) by way of pledge or assignment of a
security interest subject to the restrictions of Subsection 8.1(F) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Subsection 8.1(D) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.  In the
event of an assignment pursuant to this Subsection 8.1, if a new Note is
requested by the Person to which interests are to be assigned, the Borrower
shall, upon surrender of the assigning Lender’s Note, issue a new Note to
reflect the interests of the assigning Lender and the Person to which interests
are to be assigned.  Each Lender may furnish any information concerning the
Borrower and its Subsidiaries in the possession of that Lender from time to time
to assignees and Participants (including prospective assignees and
Participants), subject to the provisions of Subsection 9.13.  Notwithstanding
anything contained in this Agreement to the contrary, so long as the Requisite
Lenders shall remain capable of making LIBOR Loans, no Person shall become a
“Lender” hereunder unless such Person shall also be capable of making LIBOR
Loans.


 
34

--------------------------------------------------------------------------------

 
(B)           Assignments by the Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan Commitment and the Term
Loan at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(1) Minimum Amounts.
 
             (i) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Pro Rata Share of the Term Loan Commitment and the Term
Loan at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
             (ii) in any case not described in Subsection 8.1(B)(1)(i), the
aggregate amount of the Term Loan Commitment (which for this purpose includes
the Term Loan outstanding thereunder) or, if the Term Loan Commitment is not
then in effect, the principal outstanding balance of the Term Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if an “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing at the time of such assignment, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
 
(2) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Term Loan
Commitment assigned.
 
(3) Required Consents.  No consent shall be required for any assignment except
to the extent required by Subsection 8.1(B)(1)(ii) and, in addition:
 
             (i) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (a) an Event of
Default has occurred and is continuing at the time of such assignment or (b)
such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that (x) assignments by CoBank to institutions chartered under
the Farm Credit System shall not require written consent of the Borrower and (y)
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and
 
             (ii) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of the Term Loan Facility if such assignment is to a Person that is not
a Lender with a Pro Rata Share of the Term Loan Commitment or the Term Loan, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.
 
(4) Assignment and Assumption.  Unless waived by the Administrative Agent in its
sole discretion, the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
 
35

--------------------------------------------------------------------------------

 
(5) No Assignment to Certain Persons. No such assignment shall be made to (i)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) or any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).
 
(6) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4(C), 1.11, 1.13 (subject to the requirements of
Subsection 1.13), 9.1, 9.14, 9.15 and 9.16 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Subsection
8.1(B) shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Subsection
8.1(D).


(C)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Denver, Colorado a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Pro Rata Share of the Term Loan Commitment of, and principal amounts of (and
stated interest on) the Term Loan owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Subsection 8.1(C).


(D)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Pro Rata Share of the Term Loan Commitment
and/or the Loans owing to it); provided that (1) such Lender’s obligations under
this Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Subsection 9.1(B) with
respect to any payments made by such Lender to its Participant(s).  CoBank
reserves the right to assign or sell participations in all or any part of its
Pro Rata Share of the Term Loan Commitment and the Term Loan on a non-patronage
basis.


 
36

--------------------------------------------------------------------------------

 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2 relating to
amendments requiring unanimous consent of the Lenders that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Subsection 1.4(B), 1.11 and 1.13 (subject to the requirements and
limitations therein, including the requirements under Subsection 1.13(F) (it
being understood that the documentation required under Subsection 1.13(F) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Subsection
8.1(B); provided that such Participant (1) agrees to be subject to the
provisions of Subsection 1.12 as if it were an assignee under Subsection 8.1(B);
and (2) shall not be entitled to receive any greater payment under Subsections
1.11 or 1.13, with respect to any participation, than its participating Lender
would have been entitled to receive, except, in the case of Voting Participants
(as defined below) only, to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Voting Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use commercially reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Subsection 1.12 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Subsection
6.6 as though it were a Lender; provided that such Participant agrees to be
subject to Subsection 6.7 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other Obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender (including
any existing Voting Participant) to the Administrative Agent and (iii) receives,
prior to becoming a Voting Participant, the consent of the Administrative Agent
and the Borrower (each such consent to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Subsection 8.1(B) and such
consent is not required for an assignment to an existing Voting Participant),
shall be entitled to vote as if such Voting Participant were a Lender on all
matters subject to a vote by the Lenders and the voting rights of the selling
Lender (including any existing Voting Participant) shall be correspondingly
reduced, on a dollar-for-dollar basis.  Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and
Assumption.  Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant in Schedule 8.1(D) shall, so long as such Farm Credit
Lender continues to hold a participation in the Term Loan, be a Voting
Participant without delivery of a Voting Participation Notification and without
the prior written consent of the Borrower and the Administrative Agent.  Any
selling Lender (including any existing Voting Participant) and any selling or
purchasing Voting Participant shall notify the Administrative Agent and the
Borrower within three (3) Business Days of any termination, reduction or
increase of the amount of, such participation.  The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in Voting Participant Notices and all other notices delivered pursuant
hereto.  The voting rights of each Voting Participant are solely for the benefit
of such Voting Participant and shall not inure to any assignee or participant of
such Voting Participant that is not a Farm Credit Lender.


 
37

--------------------------------------------------------------------------------

 
(F)      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment  to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


8.2   Agency.
 
(A) Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
CoBank, ACB to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Section
8.2 are solely for the benefit of the Administrative Agent and the Lenders, and
the Borrower shall not have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
 
38

--------------------------------------------------------------------------------

 
(B) Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers and obligations in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
(C) Exculpatory Provisions.  (1) The Administrative Agent shall not have any
duties or obligations in its capacity as Administrative Agent except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
(2) The Administrative Agent shall not be liable to the Lenders for any action
taken or not taken by it (i) with the consent or at the request of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Subsection 9.2 and Section 6),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower or a Lender.
 
 
39

--------------------------------------------------------------------------------

 
(3) The Administrative Agent shall not be responsible to the Lenders for or have
any duty to the Lenders to ascertain or inquire into (i) any statement, warranty
or representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance by any other party hereto of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Section 7 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
(D) Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of the Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of the
Term Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
(E) Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Term Loan Facility as well
as activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
 
(F) Resignation of Administrative Agent.  (1) The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Requisite Lenders shall have the
right to appoint a successor which shall be reasonably acceptable to the
Borrower.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Requisite Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
 
40

--------------------------------------------------------------------------------

 
(2) If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (D) of the definition thereof, the Requisite Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and appoint a
successor which shall be reasonably acceptable to the Borrower. If no such
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Requisite Lenders) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(3) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent in respect of the period prior to the effectiveness
of its resignation or removal, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Requisite
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as the Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Section 8.2 and
Section 9.1 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
 
(G) Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Joint Lead Arrangers or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Joint Lead Arrangers or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
 
41

--------------------------------------------------------------------------------

 
(H) No Other Duties, etc.  Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, Co-Documentation Agents or Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
 
(I) Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Lenders authorize (but do not obligate) the
Administrative Agent (irrespective of whether any principal of the Term Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) by intervention in such proceeding or otherwise:
 
(1) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loan and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts in each case due the Lenders
and the Administrative Agent under Subsections 1.4 and 9.1) allowed in such
judicial proceeding; and
 
(2) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due under Subsections
1.4 and 9.1 for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel.
 
8.3   [Reserved].
 
8.4   Disbursement of Funds.  If any Lender fails to pay the amount of its Pro
Rata Share of any Loan requested by the Borrower upon the Administrative Agent’s
demand, the Administrative Agent shall promptly notify the Borrower, and the
Administrative Agent shall disburse to the Borrower, by wire transfer of
immediately available funds, that portion of such Loan as to which the
Administrative Agent has received funds. In such event, the Administrative Agent
may, on behalf of any Lender not timely paying the Administrative Agent,
disburse funds to the Borrower for Loans requested, subject to the provisions of
Subsection 8.5(B). Each such Lender shall reimburse the Administrative Agent on
demand for all funds disbursed on its behalf by the Administrative
Agent.  Nothing in this Subsection 8.4 or elsewhere in this Agreement or the
other Loan Documents, including the provisions of Subsection 8.5, shall be
deemed to require the Administrative Agent (or any other Lender) to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
 
 
42

--------------------------------------------------------------------------------

 
8.5   Disbursements of Advances; Payments.
 
(A) Pro Rata Treatment; Application. Upon receipt by the Administrative Agent of
each payment from the Borrower hereunder, other than as described in the
succeeding sentence, the Administrative Agent shall promptly credit each
Lender’s account with its Pro Rata Share of such payment in accordance with such
Lender’s Pro Rata Share and shall promptly wire advice of the amount of such
credit to each Lender.  Each payment to any Person (including the Administrative
Agent) of its fees shall be made in like manner, but for the account of such
Person (including the Administrative Agent).
 
(B) Availability of Lender’s Pro Rata Share.
 
(1) Unless the Administrative Agent shall have received notice from a Lender,
prior to a Funding Date, that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of the Loan amount requested
by the Borrower, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Subsection 8.4 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its Pro Rata Share of
the Loan amount requested by the Borrower available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Loan.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.
 
(2) Nothing contained in this Subsection 8.5(B) will be deemed to relieve a
Lender of its obligation to fulfill its commitments or to prejudice any rights
the Administrative Agent or the Borrower may have against such Lender as a
result of a default by such Lender under this Agreement.
 
(C) Return of Payments.
 
(1) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand, without setoff,
counterclaim or deduction of any kind, the amount so distributed to such Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
 
43

--------------------------------------------------------------------------------

 
(2) If the Administrative Agent determines at any time that any amount received
by the Administrative Agent under this Agreement must be returned to the
Borrower or paid to any other Person pursuant to any solvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement, the
Administrative Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to the Administrative Agent on
demand any portion of such amount that the Administrative Agent has distributed
to such Lender, together with interest at such rate, if any, as the
Administrative Agent is required to pay to the Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.
 
SECTION 9
 
MISCELLANEOUS
 
9.1   Indemnities.
 
(A) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of a single counsel for the
Indemnitees (selected by the Administrative Agent) plus one additional counsel
if any Indemnitee reasonably determines that due to a conflict its interests are
better represented by separate counsel), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (1) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (2) any Loan or the use or proposed use of the proceeds therefrom,
(3) any actual or alleged presence or Release of Specified Substances on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any liability under Environmental Laws related in any way to the Borrower or any
of its Subsidiaries, or (4) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (ii) result from a claim brought by the Borrower against an
Indemnitee for breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  This Subsection 9.1(A) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
 
 
44

--------------------------------------------------------------------------------

 
(B) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Subsections 1.4(C) or 9.1(A)
to be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party of the Administrative Agent, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of the Administrative Agent
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity.
 
(C) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof.  No Indemnitee referred to in Subsection 9.1(A) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(D) Payments.  All amounts due under this Subsection 9.1 shall be payable
promptly after demand therefor.
 
(E) Survival.  Each party’s obligations under this Subsection 9.1 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.
 
9.2   Amendments and Waivers.  Except as otherwise provided herein, no
amendment, modification, termination or waiver of any provision of this
Agreement, the Notes or any of the other Loan Documents, or consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Requisite Lenders
(or the Administrative Agent, if expressly set forth herein, in any Note or in
any other Loan Document); provided, that, notwithstanding any other provision of
this Agreement to the contrary and except, with respect to an assignee or
assignor hereunder, to the extent permitted by any applicable Assignment and
Assumption, no amendment, modification, termination or waiver shall, unless in
writing and signed by the Borrower and all the Lenders (including Voting
Participants) affected thereby (which in the cases of clauses (iv), (v), (vi) or
(vii) shall be all Lenders), do any of the following: (i) increase any Lender’s
Pro Rata Share of the Term Loan Commitment or the Term Loan or change a pro rata
payment of any Lender; (ii) reduce the principal of, rate of interest (other
than default interest) on or fees payable with respect to the Term Loan made by
such Lender; (iii) extend the Term Loan Maturity Date or extend any other fixed
date on which any Obligation is to be paid; (iv) change the definition of
“Requisite Lenders” or change the percentage of the Lenders which shall be
required for the Lenders or any of them to take any action hereunder; (v) amend
or waive this Subsection 9.2 or the definitions of the terms used in this
Subsection 9.2 insofar as the definitions affect the substance of this
Subsection 9.2; (vi) consent to the assignment, delegation or other transfer by
the Borrower of any of its rights and obligations under any Loan Document; or
(vii) amend or waive the priority of payments set forth in Subsection 6.8; and
provided, further, that no amendment, modification, termination or waiver
affecting the rights or duties of the Administrative Agent under any Loan
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent in addition to the Lenders required hereinabove to take
such action.  Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No amendment, modification, termination or waiver shall be
required for the Administrative Agent to take collateral pursuant to any Loan
Document.  No amendment, modification, termination or waiver of any provision of
any Note shall be effective without the written concurrence of the holder of
that Note.  No notice to or demand on the Borrower or any other Person in any
case shall entitle the Borrower or such Person to any other or further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Subsection 9.2
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes.
 
 
45

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the portion
of the Term Loan Commitment or Term Loan of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders (other than solely as a result of differing amounts of the Term
Loan held by such Defaulting Lender vis a vis other Lenders) shall require the
consent of such Defaulting Lender.


If the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Requisite Lenders
within five Business Days after notice thereof.


9.3   Notices.
 
(A) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Subsection 9.3(B)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
 
(1) if to the Borrower, to Frontier Communications Corporation at 3 High Ridge
Park, Stamford, Connecticut 06905, Attention of Treasurer (Facsimile No. (203)
614-4602; Telephone No. (203) 614-5600);
 
with a copy to:


Frontier Communications Corporation, 3 High Ridge Park, Stamford, Connecticut
06905, Attention of Deputy General Counsel (Facsimile No. (203) 614-4651;
Telephone No. (203) 614-5600);


 
46

--------------------------------------------------------------------------------

 
(2) if to the Administrative Agent, to CoBank, ACB at 900 Circle Parkway, Suite
1400, Atlanta, Georgia 30339, Attention of Communications Banking Group
(Facsimile No. (770) 618-3202; Telephone No. (770) 618-3200;
 
with a copy to:


CoBank, ACB, 5500 S. Quebec Street, Greenwood Village, Colorado 80111, Attention
of Communications Banking Group (Facsimile No. (303) 224-2718; Telephone No.
(800) 542-8072;


(3) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in Subsection 9.3(B), shall be effective as provided in Subsection
9.3(B).


(B) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (1) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (2) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (1), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (1)
and (2) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(C) Change of Address, etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to (i)
the Borrower and the Administrative Agent (in the case of any such change by a
Lender) or (ii) the Administrative Agent (in the case of any such change by the
Borrower).
 
 
47

--------------------------------------------------------------------------------

 
(D) Platform.
 
(1) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
 
(2) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Subsection 9.3, including through
the Platform.
 
9.4   Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or
delay on the part of the Administrative Agent or any Lender to exercise, nor any
partial exercise of, any power, right or privilege hereunder or under any other
Loan Documents shall impair such power, right, or privilege or be construed to
be a waiver of any Default or Event of Default.  All rights and remedies
existing hereunder or under any other Loan Document are cumulative to and not
exclusive of any rights or remedies otherwise available.
 
9.5   Marshaling; Payments Set Aside.  Neither the Administrative Agent nor any
Lender shall be under any obligation to marshal any assets in payment of any or
all of the Obligations.  To the extent that the Borrower or any other Person
makes payment(s) or the Administrative Agent enforces its Liens or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment(s) or the proceeds of such enforcement or setoff is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether by demand, litigation, settlement or otherwise),
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
9.6   Severability.  The invalidity, illegality, or unenforceability in any
jurisdiction of any provision under the Loan Documents shall not affect or
impair the remaining provisions in the Loan Documents or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.
 
 
48

--------------------------------------------------------------------------------

 
9.7   The Lenders’ Obligations Several; Independent Nature of the Lenders’
Rights.  The obligation of each Lender hereunder is several and not joint and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  If any Lender at any time should fail to make a Loan as herein
provided, the Lenders, or any of them, at their sole option, may make the Loan
that was to have been made by the Lender so failing to make such Loan.  Nothing
contained in any Loan Document and no action taken by the Administrative Agent
or any Lender pursuant hereto or thereto shall be deemed to constitute the
Lenders to be a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt.
 
9.8   Headings.  Section and Subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.
 
9.9   Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.
 
9.10   Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
except that the Borrower may not assign its respective rights or obligations
hereunder without the written consent of all the Lenders.
 
9.11   No Fiduciary Relationship.  No provision in the Loan Documents and no
course of dealing between the parties shall be deemed to create any fiduciary
duty owing to the Borrower or its Subsidiaries or Affiliates by the
Administrative Agent or any Lender.
 
9.12   Construction. Each of the Administrative Agent, the Lenders and the
Borrower acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be constructed as if
jointly drafted by each of the Administrative Agent, the Lenders and the
Borrower.
 
 
49

--------------------------------------------------------------------------------

 
9.13   Confidentiality.  Each of the Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (A) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (B) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (and, in the case of any
non-ordinary course disclosure under this clause (B), the disclosing party shall
use its reasonable efforts to inform the Borrower thereof prior to any such
disclosure and, in any event, shall promptly inform the Borrower thereof, in
each case to the extent legally permitted to do so); (C) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process
(in which case the disclosing party shall use its reasonable efforts to inform
the Borrower thereof prior to any such disclosure and, in any event, shall
promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so); (D) to any other party hereto; (E) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (F) subject to an agreement
with respect to which the Borrower is an express third-party beneficiary
containing provisions substantially the same as those of this Subsection 9.13,
to (1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (2)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder; (G) on a
confidential basis to (1) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Term Loan Facility or (2) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Term Loan Facility; (H) with the consent of
the Borrower; or (I) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Subsection 9.13, or
(2) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
 
For purposes of this Subsection 9.13, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Subsection
9.13 shall be considered to have complied with its obligation to do so if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.


9.14   Consent to Jurisdiction and Service of Process.  (A) THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH  COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
 
50

--------------------------------------------------------------------------------

 
(B)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SUBSECTION 9.3.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
9.15   Waiver of Venue.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION 9.14(A).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 


 
9.16   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SUBSECTION 9.16.
 
 
51

--------------------------------------------------------------------------------

 
9.17   Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, and the execution and
delivery of the Notes.  Notwithstanding anything in this Agreement or implied by
law to the contrary, the agreements of the Borrower set forth in Subsections
1.4(C), 1.11, 1.13, 9.1, 9.9, 9.14, 9.15 and 9.16 and the agreements of the
Lenders set forth in Subsection 9.1(B) (together with any other Sections and
Subsections stated herein to so survive) shall survive the payment of the Loans
and the termination of this Agreement; provided, however, that the Borrower
shall have no payment obligation under Subsections 1.11 or 1.13 after
termination of this Agreement unless notice of such obligation pursuant to
Subsection 1.11 or 1.13 was delivered to the Borrower prior to termination of
this Agreement.
 
9.18   Entire Agreement.  This Agreement and the schedules and exhibits attached
hereto, the Notes and the other Loan Documents referred to herein, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, embody the final, entire agreement among the parties hereto and supersede
any and all prior commitments, agreements, representations, understandings,
whether oral or written, relating to the subject matter hereof and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.
 
9.19   Counterparts; Effectiveness; Electronic Execution of Assignments.
 
(A) Counterparts; Effectiveness.  This Agreement and any amendments, waivers,
consents or supplements may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Except as provided in Section 7, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
(B) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
9.20   Patriot Act.  The Lenders hereby notify the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), they are required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of such entity and other information that will allow the
Lenders to identify such in accordance with the Patriot Act.  The Borrower shall
provide to the extent commercially reasonable, such information and take such
other actions as are reasonably requested by any Lender in order to assist such
Lender in maintaining compliance with the Patriot Act.
 
 
52

--------------------------------------------------------------------------------

 
SECTION 10
 
DEFINITIONS
 
10.1   Certain Defined Terms. The terms defined below are used in this Agreement
as so defined.  Terms defined in the preamble and recitals to this Agreement are
used in this Agreement as so defined.
 
“Adjustment Date” means each date which is the Business Day after the receipt by
the Administrative Agent of each Compliance Certificate delivered by the
Borrower pursuant to Subsection 4.2(C) and related financial statements.
 
“Administrative Agent” means CoBank in its capacity as the Administrative Agent
for the Lenders under this Agreement and each of the other Loan Documents and
any successor in such capacity appointed pursuant to Subsection 8.2.
 
                “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement (including all schedules and exhibits
hereto), as amended, modified, supplemented, extended and restated from time to
time as permitted herein.
 
“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.
 
                “Approved Fund” means any Fund that is administered or managed
by (A) a Lender, (B) an Affiliate of a Lender or (C) an entity or an Affiliate
of an entity that administers or manages a Lender.


“Asset Exchange” means the exchange or other transfer of telecommunications
assets between or among the Borrower and another Person or other Persons in
connection with which the Borrower would transfer telecommunications assets
and/or other property in consideration of the receipt of telecommunications
assets and/or other property having a fair market value substantially equivalent
to those transferred by the Borrower (as determined in good faith by the
Borrower’s Board of Directors); provided that the principal value of the assets
being transferred to the Borrower shall be represented by telecommunications
assets.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (in accordance with, and with the consent of any
party whose consent is required by, Subsection 8.1) and accepted by the
Administrative Agent, in substantially the form of Exhibit 10.1(A) or any other
form approved by the Administrative Agent.
 
 
53

--------------------------------------------------------------------------------

 
“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate established by CoBank on the first Business Day of each week as the
higher of (i) 1.00% plus one-month LIBOR; and (ii) the Prime Rate.  For the
purpose of this definition of “Base Rate”, “LIBOR” shall mean the one (1) month
rate (rounded upward to the nearest 1/100th of 1%), as quoted by the British
Bankers Association at 11:00 a.m. London time and published by Bloomberg, on the
first Business Day of each week.
 
“Base Rate Loans” means Loans accruing interest at the rate determined by
reference to the Base Rate.
 
“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Budget” means, for the Borrower and its Subsidiaries on a consolidated basis,
forecasted; (A) balance sheets; (B) profit and loss statements; (C) cash flow
statements; (D) operating budget; and (E) capital budget, all prepared on a
consistent basis with the Borrower’s historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.
The Budget represents and will represent as of the date thereof the good faith
estimate of the Borrower and its senior management concerning the most probable
course of its business.
 
“Business Day” means (A) for all purposes other than as covered by clause (B)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of Colorado or New York, or is a day on which
banking institutions located in such state are closed or which the Federal
Reserve Banks are closed, and (B) with respect to all notices, determinations,
fundings and payments in connection with LIBOR Loans, any day that is a Business
Day described in clause (A) above and that is also a day for trading by and
between banks in U.S. dollar deposits in the applica­ble interbank LIBOR market.
 
“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Change in Control” shall be deemed to have occurred if (A) any Person or group
(within the meaning of Rule 13d-5 of the Securities and Exchange Commission as
in effect on the date hereof) shall own directly or indirectly, beneficially or
of record, shares representing 50% or more of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
or (B) a majority of the seats (other than vacant seats) on the board of
directors of the Borrower shall at any time have been occupied by Persons who
were neither (1) nominated by the management of the Borrower, nor (2) appointed
by directors so nominated; or (C) any Person or group (within the meaning of
Rule 13d-5 of the Securities and Exchange Commission as in effect on the date
hereof) shall otherwise directly or indirectly Control the Borrower.
 
 
54

--------------------------------------------------------------------------------

 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (A) the adoption or taking effect of any law, rule, regulation
or treaty, (B) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (C) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (1) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (2) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of this Agreement.
 
“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.
 
“Communications System” means a land-line telephone system, a cable television
system, a cellular mobile radio telephone system, a long distance
telecommunications system or a “PCS system,” and shall include a microwave
system or a paging system operated in connection with (and in the same general
service area as) any of the foregoing systems.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Net Worth” means, as at any date of determination, the
consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries, including redeemable preferred securities where the redemption
date occurs after the Term Loan Maturity Date, mandatorily redeemable
convertible preferred securities, mandatorily convertible Indebtedness (or
Indebtedness subject to mandatory forward purchase contracts for equity or
similar securities) and minority equity interests in other persons, as
determined on a consolidated basis in conformity with GAAP consistently applied.
 
“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.
 
 
55

--------------------------------------------------------------------------------

 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.
 
“Defaulting Lender” means, subject to Subsection 1.14(B), any Lender that (A)
has failed to (1) fund all or any portion of its Term Loan on the Closing Date
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (2) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, or (B) has, or has a direct or indirect parent
company that has, (1) become the subject of a proceeding under any Debtor Relief
Law, or (2) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (A) and/or (B) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Subsection 1.14(B)) upon delivery of written
notice of such determination to the Borrower and each Lender.
 
“EBITDA” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, for the period of calculation, the sum of (A) (1) net income
or deficit, as the case may be (excluding extraordinary gains, extraordinary
non-cash losses, the write up of any assets, and any gain or loss on the sale of
assets), (2) total interest expense, (3) depreciation and amortization expense,
(4) dividends on preferred stock, (5) accrued income or franchise taxes,
federal, state or local (whether paid or accrued as a liability), and (6) losses
attributable to minority interests, investment losses and non-recurring charges
for severance, restructuring and acquisition (including acquisition integration)
costs, minus (B) the sum of (i) investment income, (ii) interest income, (iii)
dividend and patronage income, (iv) income from unconsolidated subsidiaries,
partnerships and joint ventures, and (v) other non-operating income (not
otherwise included in clauses (i), (ii), (iii) and (iv)); in all cases in
clauses (A) and (B) only to the extent otherwise included in calculating net
income or deficit.  For any period of calculation, EBITDA shall be adjusted to
give pro forma effect to any Material Transaction, as determined reasonably and
in good faith by a Financial Officer, during the period of calculation as if
such Material Transaction occurred on the first day of such period of
calculation, provided that such pro forma calculations shall only include such
adjustments as are permitted under Regulation S-X of the SEC.
 
 
56

--------------------------------------------------------------------------------

 
                “Eligible Assignee” means any Person that meets the requirements
to be an assignee under Subsections 8.1(B)(3), 8.1(B)(5) and 8.1(B)(6) (subject
to such consents, if any, as may be required under Subsection 8.1(B)(3)).


“Environmental Laws” means all national, federal, state, provincial, municipal
or local laws, statutes, ordinances, orders, judgments, decrees, injunctions,
writs, policies and guidelines (having the force of law), directives, approvals,
notices, rules and regulations and other applicable laws relating to
environmental or occupational health and safety matters, including those
relating to the Release or threatened Release of Specified Substances and to the
generation, use, storage or transportation of Specified Substances, each as in
effect as of the date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and the regulations promulgated and the
rulings issued thereunder.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA.
 
“ERISA Termination Event” means (A) a “Reportable Event” described in
Section 4043 of ERISA (other than a “Reportable Event” not subject to the
provision for 30-day notice to the PBGC under such regulations), or (B) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (C) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (D) the institution of proceeding to terminate a Plan
by the PBGC or (E) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (A) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (1) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (2)
that are Other Connection Taxes, (B) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (1) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Subsection 1.12(B)) or
(2) such Lender changes its lending office, except in each case to the extent
that, pursuant to Subsection 1.13, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(C) Taxes attributable to such Recipient’s failure to comply with Subsection
1.13(F) and (D) any U.S. federal withholding Taxes imposed under FATCA.


 
57

--------------------------------------------------------------------------------

 
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.


“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by the Administrative
Agent.
 
“Financial Officer” of any Person means the President, Chief Financial Officer,
Chief Executive Officer, Vice President - Finance, Executive Vice President,
Chief Accounting Officer, Controller or Treasurer of such corporation.  Any
document delivered hereunder that is signed by a Financial Officer shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of the Borrower and such Financial Officer shall be conclusively
presumed to have acted on behalf of the Borrower.
 
“Foreign Lender” means (A) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (B) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funding Date” means the date of the funding of any Loan hereunder.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
 
58

--------------------------------------------------------------------------------

 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (A) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (B) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (C) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (D) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Guaranty Agreement” means, collectively, each Guarantee executed and
delivered pursuant to Subsection 3.7.
 
“Indebtedness,” of any Person means, without duplication, (A) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than customer deposits made in the ordinary course of business), (B)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (C) all obligations of such Person upon which interest charges are
customarily paid, (D) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (E) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current trade
payables incurred, expense accruals and deferred compensation items arising, in
each case, in such Person’s ordinary course of business), (F) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, provided that, if such Person has not assumed such
obligations, then the amount of Indebtedness of such Person for purposes of this
clause (F) shall be equal to the lesser of the amount of the obligations of the
holder of such obligations and the fair market value of the assets of such
Person which secure such obligations, (G) all Capital Lease Obligations of such
Person, (H) all obligations of such Person in respect of Swap Contracts (except
to the extent such obligations are used as a bona fide hedge of other
Indebtedness of such Person), provided the amount of such obligations shall be
deemed to be the net termination obligations of such Person thereunder
calculated as if such Swap Contracts were terminated on such date of calculation
but such net termination shall not be less than zero for purposes of this
definition, (I) all obligations of such Person as an account party in respect of
letters of credit and bankers’ acceptances (except to the extent any
such obligations are incurred in support of other obligations constituting
Indebtedness of such Person and other than, to the extent reimbursed if drawn,
letters of credit in support of ordinary course performance obligations), (J)
obligations under partnership, organizational or other agreements to fund
capital contributions or other equity calls with respect to any Person or
investment, or to redeem, repurchase or otherwise make payments in respect to
capital stock or other securities of such Person, and (K) all Guarantees of such
Person in respect of any of the foregoing; provided, however, that the term
Indebtedness shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.
 
 
59

--------------------------------------------------------------------------------

 
“Indemnified Taxes” means (A) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (B) to the extent not otherwise described
in (A), Other Taxes.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.
 
“IRS” means the United States Internal Revenue Service.
 
“Lead Arranger” means CoBank in its capacity as Lead Arranger.
 
“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(A) the rate of interest determined by the Administrative Agent at which
deposits in U.S. dollars for the relevant Interest Period are offered based on
information presented by the Reuters Screen LIBOR01 page as quoted by the
British Bankers Association as of 11:00 a.m. (London time) on the day which is
two (2) Business Days prior to the first day of such Interest Period, provided,
that in the event British Bankers Association ceases to provide such quotations
(as determined by the Administrative Agent), then the Administrative Agent will
notify the Borrower and the Administrative Agent and the Borrower will agree
upon a substitute basis for obtaining such quotations, divided by (B) a number
equal to 1.0 minus the aggregate (but without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements in effect on the day
which is two Business Days prior to the beginning of such Interest Period for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) which are required to be maintained by a member bank
of the Federal Reserve System (including basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto, as now and from time to time in effect); such rate to be
rounded upward to the nearest 1/100th of 1%.
 
“LIBOR Loans” means Loans accruing interest at rates determined by reference to
the LIBOR.
 
“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).
 
 
60

--------------------------------------------------------------------------------

 
“Licenses” shall mean any landline telephone, cellular telephone, microwave,
personal communications or other telecommunications or similar license,
authorization, waiver, certificate of compliance, franchise, approval or permit,
whether for the acquisition, construction or operation of any Communications
System, granted or issued by the FCC, any applicable PUC or other Governmental
authority and held by the Borrower or any of its Subsidiaries.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease, or title retention agreement relating to such asset and (c) in the case
of securities, any purchase option, call, or similar right of a third party with
respect to such securities.
 
“Loan” or “Loans” means an advance or advances under the Term Loan Commitment.
 
“Loan Documents” means this Agreement, the Notes, any Security Documents, and
any Guaranty Agreement, all as amended, modified, supplemented, extended or
restated from time to time.
 
“Margin Regulations” means Regulations T, U and X of the Board.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and its Subsidiaries taken as a whole.
 
“Material Transaction” means any acquisition or disposition outside the ordinary
course of business of any property or assets that (A) constitute assets
comprising all or substantially all of an operating unit of a business or equity
interests of a Person representing a majority of the ordinary voting power or
economic interests in such Person that are represented by all its outstanding
capital stock and (B) involves aggregate consideration in excess of $50,000,000.
 
“Maximum Priority Amount” shall mean, at any time, the sum of (A) 10% of the
value of the consolidated total assets of the Borrower and (B) 20% of the sum of
the total consolidated current assets and net property, plant and equipment of
the Borrower, in each case, as shown on, or computed from, the most recent
quarterly or annual consolidated balance sheet of the Borrower delivered by the
Borrower pursuant to Subsection 4.2(A) or 4.2(B).
 
“Non-Consenting Lender” means any Lender that does not approve, or does not
respond within ten Business Days after such Lender’s receipt of a request for
its approval of, any consent, waiver or amendment that (A) requires the approval
of all affected Lenders (including Voting Participants) in accordance with the
terms of Subsection 9.2 and (B) has been approved by the Requisite Lenders.
 
“Note” or “Notes” means one or more of the Term Loan Notes.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
 
61

--------------------------------------------------------------------------------

 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Subsection 1.12).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any pension plan (including a multiemployer plan) subject to the
provisions of Title IV of ERISA or Section 412 of the IRC which is maintained
for or to which contributions are made for employees of the Borrower or any
ERISA Affiliate.
 
“Prime Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75% of the United States’
30 largest commercial banks, or if the Eastern Edition of The Wall Street
Journal or such rate is not published on such day, such rate as last published
in the Eastern Edition of The Wall Street Journal.  If the Eastern Edition of
The Wall Street Journal ceases to publish such rate or an equivalent on a
regular basis, the term “Prime Rate” shall be determined on any day by reference
to such other regularly published average prime rate for such date applicable to
such commercial banks as is acceptable to the Administrative Agent in its
reasonable discretion.  Any change in Prime Rate shall be automatic, without the
necessity of notice provided to the Borrower or any other Person.
 
“Principal Subsidiaries” shall mean any Subsidiary of the Borrower whose
Consolidated Tangible Assets comprise in excess of 10% of the Consolidated
Tangible Assets of the Borrower and its consolidated Subsidiaries as of the date
hereof or at any time hereafter.
 
“Pro Rata Share” means (A) prior to the advance of the Term Loan, the percentage
obtained by dividing (1) the commitment of a Lender under the Term Loan
Commitment by (2)  the Term Loan Commitment and (B) after the advance of the
Term Loan, the percentage obtained by dividing (1) the amount of a Lender’s
outstanding advances related to the Term Loan by (2) the aggregate amount of all
outstanding advances related to the Term Loan.
 
 
62

--------------------------------------------------------------------------------

 
“PUC” means any state, provincial or other local regulatory agency or body that
exercises jurisdiction over the rates or services or the ownership, construction
or operation of any Communications System or over Persons who own, construct or
operate a Communications System, in each case by reason of the nature or type of
the business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.
 
“PUC Laws” means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over the Borrower or
its Subsidiaries.
 
“Recipient” means the Administrative Agent and any Lender, as applicable.


“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.
 
“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any event for which the 30 day notice
requirement under ERISA has been waived in regulations issued by the PBGC.
 
“Requisite Lenders” means, to the extent more than one Lender holds any of the
Term Loan Commitment or the outstanding principal amount of the Term Loan, at
least two Lenders, including Voting Participants, who are not Defaulting Lenders
and who have in the aggregate Pro Rata Shares greater than 50.00% (calculated
without giving effect to any Loans held or deemed to be held by a Defaulting
Lender); provided that for purposes hereof, such two (2) or more Lenders
(including Voting Participants) may not consist solely of Voting Participants
who purchased their participations from the same Lender or of Voting
Participants and the Lender who sold such participations to such Voting
Participant.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
 
63

--------------------------------------------------------------------------------

 
“Securitization Transaction” means (A) any transfer of accounts receivable or
interests therein (1) to a trust, partnership, corporation or other entity
(other than a Subsidiary), which transfer or pledge is funded by such entity in
whole or in part by the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable or interests in accounts
receivable, or (2) directly to one or more investors or other purchasers (other
than any Subsidiary), or (B) any transaction in which the Borrower or a
Subsidiary incurs Indebtedness secured principally by Liens on accounts
receivable.  The “amount” of any Securitization Transaction shall be deemed at
any time to be (i) in the case of a transaction described in clause (A) of the
preceding sentence, the aggregate uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction, net of any such
accounts receivable that have been written off as uncollectible, and (ii) in the
case of a transaction described in clause (B) of the preceding sentence, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
accounts receivable incurred pursuant to such Securitization Transaction.
 
“Security Documents” means, collectively, each security agreement or other
instrument or document executed and delivered pursuant to the proviso to
Subsection 3.1 or the proviso to Subsection 3.2 to secure any of the
Obligations.
 
“Specified Substance” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal fluid, any flammable substances or explosives, any radioactive
materials, any hazardous wastes or substances, any toxic wastes or substances or
(B) other materials or pollutants that, in the case of both (A) and (B), (1)
pose a hazard to the property of the Borrower or any of its Subsidiaries or any
part thereof or to persons on or about such property or to any other property
that may be affected by the Release of such materials or pollutants from such
property or any part thereof or to persons on or about such other property or
(2) cause such property or such other property to be in violation of any
Environmental Law; (iii) asbestos, urea formaldehyde foam insulation, toluene,
polychlorinated biphenyls and any electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; and (iv) any sound, vibration, heat, radiation or other
form of energy and any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any Governmental Authority.
 
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled, or held by the parent, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  Unless otherwise indicated, all references in this Agreement to
“Subsidiaries” shall be construed as references to Subsidiaries of the Borrower.
 
 
64

--------------------------------------------------------------------------------

 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means any Loan under the Term Loan Commitment.
 
“Term Loan Commitment” means $575,000,000.
 
“Term Loan Facility” means the term loan credit facility extended to the
Borrower pursuant to Subsection 1.1(A).
 
“Term Loan Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) October 14, 2016.
 
“Term Loan Note” or “Term Loan Notes” means one or more of the notes of the
Borrower substantially in the form of Exhibit 10.1(B), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.
 
 
65

--------------------------------------------------------------------------------

 
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as of
such date, in the amount and only to the extent that such Indebtedness would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, minus the amount of the cash and cash equivalents of the
Borrower and its consolidated Subsidiaries in excess of $50,000,000 that would
be reflected on such balance sheet.
 
“Total Leverage Ratio” means, with respect to any fiscal quarter, as of the date
ending such fiscal quarter, the ratio of (a) Total Indebtedness as of such
fiscal quarter end to (b) EBITDA for the most recently completed four fiscal
quarters (including such fiscal quarter).
 
“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.


“Withholding Agent” means the Borrower and the Administrative Agent.
 
10.2   Other Definitional Provisions.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (A) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(B) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (C) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (D) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (E) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (F) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
 
66

--------------------------------------------------------------------------------

 
10.3   Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.  For purposes of this Agreement, all accounting terms not otherwise
defined herein shall have the meanings assigned to such terms in conformity with
GAAP.  Except as otherwise expressly provided, financial statements and other
information furnished to the Administrative Agent and the Lenders pursuant to
this Agreement shall be prepared in accordance with GAAP as in effect at the
time of such preparation.  For purposes of determining the Borrower’s compliance
with the financial covenant set forth in Subsection 4.1 of this Agreement, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend the covenant
in Subsection 4.1 or any related definition to eliminate the effect of any
change in GAAP occurring after the date of this Agreement on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Requisite Lenders wish to amend Subsection 4.1 or any related definition for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Requisite Lenders.
 
[Signatures follow on next page.]
 

 
67 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 


FRONTIER COMMUNICATIONS CORPORATION,
as the Borrower






By:  __________________________________________                                                                         
Donald R. Shassian
Chief Financial Officer
































[Signatures Continued on Following Page]



 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation

[Signatures Continued from Previous Page]










 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
COBANK, ACB, as the Administrative Agent, the Lead Arranger and a Lender
 
 
By:    _________________________________                                                          
Gary Franke
Vice President
 
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
Deutsche Bank Securities Inc., as a Joint Lead Arranger and Co-Documentation
Agent
 
 
By:    
_______________________________                                                           
Name:
Title:
 
By:      _______________________________                                                        
Name:
Title:
 
 
   
DEUTSCHE BANK, AG NEW YORK BRANCH, as a Lender
 
 
By:      ________________________________                                                        
Name:
Title:
 
By:       ________________________________                                                       
Name:
Title:
 
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
RAYMOND JAMES BANK, FSB, as a Joint Lead Arranger, a Co-Documentation Agent, and
a Lender
 
 
By:     ________________________________                                                         
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
ROYAL BANK OF CANADA, as a Co-Documentation Agent and a Lender
 
 
By:    ____________________________                                                          
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
THE ROYAL BANK OF SCOTLAND PLC, as a Co-Documentation Agent and a Lender
 
 
By:    __________________________________                                                          
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Joint Lead Arranger and a Lender
 
 
By:    ___________________________________                                                          
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
UNION BANK, N.A., as a Lender
 
 
By:    ________________________________                                                          
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
TD BANK, N.A., as a Lender
 
 
By:     ____________________________________                                                         
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:     ______________________________                                                         
Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



 
Commitments and Commitment Percentages as set forth on Schedule 10.1(A) attached
hereto.
 
 
WEBSTER BANK, N.A., as a Lender
 
 
By:      _____________________________________                                                        
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



Schedule 3.7


Subsidiary Indebtedness


As of October 14, 2011
   
 
SECURED SUBSIDIARY DEBT
       
Citizens Rural Company
       
    FFB 6.052% due Jan. 3, 2028
      3,325,060  
    FFB 6.206% due Jan. 3, 2028
      6,451,951                
Ogden Telephone
       
    FFB 5.999% due Jan. 3, 2012
      70,206  
    FFB 5.999% due Jan. 3, 2012
      66,609  
    FFB 6.100% due Dec. 31, 2013
      124,219  
    FFB 6.179% due Dec. 31, 2015
      412,456  
Total Secured Subsidiary Debt
            10,450,501  
 
UNSECURED SUBSIDIARY DEBT
                 
Citizens Telecommunications Company of Oregon
                 
    8.05% Senior Notes due Dec. 1, 2012
      8,000,000                      
Navajo Communications Company
                 
    8.05% Senior Notes due Dec. 1, 2012
      15,000,000                      
Citizens Telecommunications Company of Nevada
                 
    8.05% Senior Notes due Dec. 1, 2012
      13,000,000                      
Frontier North Inc.
                 
    6.73% Debentures, Series G, due Feb. 15, 2028
      200,000,000                      
Frontier West Virginia Inc.
                 
    8.40% Debentures due Oct. 15, 2029
      50,000,000                      
Miscellaneous Capitalized Leases
            78,662   
Total Unsecured Subsidiary Debt
            286,078,662                      
Total Subsidiary Indebtedness
            296,529,163  




Schedule 3.7 - 1
 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



Schedule 8.1(D)


Voting Participants




Agfirst Farm Credit Bank


Farm Credit Bank of Texas


FCS Commercial Finance Group (CFG)


1st Farm Credit Services


Farm Credit Services of Mid-America


AgStar Financial Services, ACA


Farm Credit Services of America, FLCA


Farm Credit West


FCS Financial, FLCA


Northwest Farm Credit Services


Frontier Farm Credit, ACA


Greenstone Farm Credit Services


AgChoice Farm Credit, FLCA


Badgerland Financial, FLCA


Farm Credit Services of the Mountain Plains, FLCA

Schedule 8.1(D) - 1
 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Frontier Communications Corporation



Schedule 10.1(A)


Lender Commitments and Commitment Percentages




 
 
LENDER
 
 
Term Loan Commitment
 
 
Pro Rate Share of Term Loan Commitment
CoBank, ACB
$338,000,000.00
58.782608695%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$35,000,000.00
6.086956521%
Deutsche Bank, AG New York Branch
$30,000,000.00
5.217391304%
Raymond James Bank, FSB
$30,000,000.00
5.217391304%
The Royal Bank of Canada
$30,000,000.00
5.217391304%
The Royal Bank of Scotland plc
$30,000,000.00
5.217391304%
Union Bank, N.A.
$25,000,000.00
4.347826086%
TD Bank, N.A.
$25,000,000.00
4.347826086%
Goldman Sachs Bank USA
$22,000,000.00
3.826086956%
Webster Bank, N.A.
$10,000,000.00
1.739130434%
All Lenders
$575,000,000.00
100.000000000%














Schedule 8.1(D) - 1
 
 
